Exhibit 10.3

 
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
 
Dated as of December 13, 2012 among
 
SPANSION INC.,
 
SPANSION TECHNOLOGY LLC,
 
SPANSION LLC,
 
and
 
CERTAIN OF THEIR SUBSIDIARIES,
 
party hereto from time to time,
 
as Grantors,
 
BARCLAYS BANK PLC,
 
as Term Loan Authorized Representative,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Revolving Authorized Representative,
 
and
 
BARCLAYS BANK PLC,
 
as Collateral Agent
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
Article Section
 
Page
       
ARTICLE I   DEFINITIONS
2  
Section 1.01.
Definitions and Construction
2
 
Section 1.02.
UCC Definitions
2
 
Section 1.03.
Other Defined Terms
2
       
ARTICLE II   PLEDGED COLLATERAL
13  
Section 2.01.
Pledged Collateral
13
 
Section 2.02.
Delivery of the Pledged Collateral
14
 
Section 2.03.
Agreements of Grantors
14
 
Section 2.04.
Representations, Warranties and Covenants with respect to Pledged Collateral
15
 
Section 2.05.
Voting Rights; Dividends and Interest, etc
17
 
Section 2.06.
Registration in Nominee Name; Denominations
18
        ARTICLE III  SECURITY INTERESTS IN PERSONAL PROPERTY 19  
Section 3.01.
The Security Interests
19
 
Section 3.02.
Filing Authorization
21
 
Section 3.03.
Continuing Security Interest; Transfer of Credit Extensions22
22
 
Section 3.04.
Grantors Remain Liable
22
 
Section 3.05.
Security Interest Absolute
23
 
Section 3.06.
Waiver of Subrogation
24
 
Section 3.07.
Release; Termination
24
       
ARTICLE IV  PERFECTION OF SECURITY INTERESTS;REPRESENTATIONS AND WARRANTIES
25
 
Section 4.01.
Perfection of Security Interest
25
 
Section 4.02.
Representations and Warranties
29
       
ARTICLE V  COVENANTS
30  
Section 5.01.
Perfection of Security Interests
30
        ARTICLE VI  REMEDIES; RIGHTS UPON DEFAULT
34
 
Section 6.01.
Remedies upon Default
34
 
Section 6.02.
Application of Proceeds
36
 
Section 6.03.
Grant of License to Use Intellectual Property
36
 
Section 6.04.
Securities Act, etc
36
 
Section 6.05.
Expenses; Indemnification
37
        ARTICLE VII INTERCREDITOR MATTERS 38  
Section 7.01.
Priority of Claims
38
 
Section 7.02.
Actions with Respect to Collateral
38
 
Section 7.03.
Reinstatement
40
 
Section 7.04.
Insurance
40
 
Section 7.05.
Refinancings
40

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 7.06.
Possessory Collateral Agent as Gratuitous Bailee for Perfection
40
 
Section 7.07.
Existence and Amount of Liens and Secured Obligations
40
 
Section 7.08.
Provisions Solely to Define Relative Rights
41
 
Section 7.09.
Acknowledgement
41
        ARTICLE VIII COLLATERAL AGENT
41
 
Section 8.01.
Appointment and Authority
41
 
Section 8.02.
Rights as a Secured Party
42
 
Section 8.03.
Exculpatory Provisions
42
 
Section 8.04.
Reliance by Collateral Agent
43
 
Section 8.05.
Delegation of Duties
44
 
Section 8.06.
Resignation and Removal of Collateral Agent
44
 
Section 8.07.
Non-Reliance on Collateral Agent and Other Secured Parties
45
 
Section 8.08.
Collateral and Guaranty Matters
45
        ARTICLE IX MISCELLANEOUS
45
 
Section 9.01.
Notices
45
 
Section 9.02.
Amendments, etc.; Additional Grantors; Successors and Assigns
46
 
Section 9.03.
Survival of Agreement
46
 
Section 9.04.
Collateral Agent Appointed Attorney-in-Fact
47
 
Section 9.05.
Counterparts
47
 
Section 9.06.
Severability
48
 
Section 9.07.
GOVERNING LAW; JURISDICTION; ETC
48
 
Section 9.08.
WAIVER OF JURY TRIAL
49
 
Section 9.09.
ENTIRE AGREEMENT
50
 
Section 9.10.
Mortgages
50
 
Section 9.11.
No Waiver; Remedies
50
 
Section 9.12.
Headings
50

 
 
ii

--------------------------------------------------------------------------------

 
 
Schedules
     
Schedule 1
Subsidiary Grantors
Schedule 2
Commercial Tort Claims
Schedule 3
Place of Incorporation, Organizational Numbers, Chief Executive Office and
Principal Place of Business; Locations of Records
Schedule 4
Pledged Collateral
Schedule 5
Locations and Descriptions of Equipment, Inventory and Motor Vehicles
Schedule 6
Trade Names, Division Names, etc.
Schedule 7
Required Filings and Recordings; Existing Liens
Schedule 8
Licenses and Material Contracts
Schedule 9
Deposit Accounts and Security Accounts
Schedule 10
Real Property and Leased Real Property
Schedule 11
Intellectual Property
   
Exhibits
     
Exhibit A
Form of Perfection Certificate
Exhibit B
Form of Security Agreement Supplement
Exhibit C
Form of Acknowledgment and Agreement
Exhibit D
Form of Waiver

 
 
iii 

--------------------------------------------------------------------------------

 
 
This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of December
13, 2012 (this “Agreement”), among SPANSION LLC, a Delaware limited liability
company (the “Borrower”), SPANSION INC., a Delaware corporation (“Holdings”),
SPANSION TECHNOLOGY LLC, a Delaware limited liability company (“Spansion
Technology”), each Subsidiary Grantor (as defined below, and, together with
Holdings, Spansion Technology and the Borrower, hereinafter collectively
referred to as the “Grantors”, and each individually as a “Grantor”), BARCLAYS
BANK PLC, as Administrative Agent under the Term Loan Agreement (as defined
below) (in such capacity, together with its successors and assigns in such
capacity, the “Term Loan Authorized Representative”), MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent under the Revolving Credit Agreement (as
defined below) (in such capacity, together with its successors and assigns in
such capacity, the “Revolving Authorized Representative”) and BARCLAYS BANK PLC,
as collateral agent for the Secured Parties (as defined below) (in such capacity
together with its successors and assigns in such capacity, the “Collateral
Agent”).
 
RECITALS
 
WHEREAS, (a) pursuant to the Term Loan Agreement and the other Loan Documents
referred to therein, the Term Loan Secured Parties (as defined below) have
agreed to make loans from time to time pursuant to the Term Loan Agreement to or
for the benefit of the Borrower and (b) pursuant to the Revolving Credit
Agreement and the other Loan Documents referred to therein, the Revolving
Secured Parties (as defined below) have agreed to make Credit Extensions (as
defined therein) from time to time for the benefit of the Borrower;
 
WHEREAS, (a) pursuant to (i) the guaranty of Holdings and Spansion Technology
set forth in Article X of the Term Loan Agreement and (ii) that certain
Guaranty, dated as of December 13, 2012, by the Subsidiaries party thereto,
executed in connection with the Term Loan Agreement, each Grantor (other than
the Borrower) has guaranteed the Obligations of the Borrower under the Term Loan
Agreement and the other Loan Documents referred to therein and will receive
direct and indirect benefits from the Loans made under the Term Loan Agreement
and other Loan Documents referred to therein and (b) pursuant to (i) the
guaranty of Holdings and Spansion Technology set forth in Article X of the
Revolving Credit Agreement and (ii) that certain Guaranty, dated as of December
13, 2012, by the Subsidiaries party thereto, executed in connection with the
Revolving Credit Agreement, each Grantor (other than the Borrower) has
guaranteed the Obligations of the Borrower under the Revolving Credit Agreement
and the other Loan Documents referred to therein and will receive direct and
indirect benefits from the Credit Extensions made under the Revolving Credit
Agreement and other Loan Documents referred to therein;
 
WHEREAS, (a) the obligations of the Term Loan Secured Parties to make Loans
under the Term Loan Agreement and (b) the obligations of the Revolving Secured
Parties to make Credit Extensions under the Revolving Credit Agreement are
conditioned upon, among other things, the execution and delivery of this
Agreement by each Grantor;
 
WHEREAS, to obtain such benefits each Grantor is willing to grant a Lien on the
Collateral of such Grantor in favor of the Collateral Agent for the benefit of
the Secured Parties as collateral security for its obligations pursuant to the
terms of this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrower, certain of the Grantors party thereto, and Barclays Bank
PLC have previously entered into that certain Pledge and Security Agreement (the
“Original Security Agreement”), dated as of May 10, 2010, and such parties now
desire to amend and restate, without novation, the Original Security Agreement;
 
WHEREAS, this Agreement amends and restates the Original Security Agreement, and
the obligations of those Grantors party to and under the Original Security
Agreement and the grant of security interest in the Collateral by such Grantors
party to and under the Original Security Agreement shall continue under this
Agreement, and shall not in any event be terminated, extinguished or annulled,
but shall hereafter be governed by this Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees, for the benefit of
each Secured Party, as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.     Definitions and Construction.  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Term Loan Agreement or the Revolving Credit Agreement, with the Term Loan
Agreement controlling, in the event of discrepancies.  The rules of construction
specified in Sections 1.02 through 1.06 of each Secured Agreement (as defined
below) also apply to this Agreement.
 
Section 1.02.     UCC Definitions.  All terms defined in the UCC and not defined
in this Agreement have the meanings specified therein.
 
Section 1.03.     Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person): (a) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of; (b) for services rendered or to be rendered;
(c) for a policy of insurance issued or to be issued; (d) for a secondary
obligation incurred or to be incurred; (e) for energy provided or to be
provided; or (f) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
“Account Control Agreement” means an account control agreement in form and
substance reasonably satisfactory to the Collateral Agent, entered into among a
Grantor, the Collateral Agent and the bank or Securities Intermediary where a
Deposit Account or Securities Account, respectively, of such Grantor is
maintained.
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
 
2

--------------------------------------------------------------------------------

 
 
 “Acknowledgment and Agreement” means an acknowledgment in the form of Exhibit C
hereto, or otherwise in form and substance reasonably acceptable to the
Collateral Agent, with respect to the collateral assignment by the applicable
Grantor hereunder of its rights under any Material Contract, duly executed by
the other party or parties to such Material Contract.
 
“After-Acquired Intellectual Property” has the meaning specified in Section
5.01(j)(iv).
 
“Applicable Authorized Representative” means (i) until the Non-Controlling
Authorized Representative Enforcement Date, the Majority Authorized
Representative and (ii) from and after the Non-Controlling Authorized
Representative Enforcement Date, the Non-Controlling Authorized Representative.
 
“Authorized Representative” means (i) in the case of any Term Loan Obligations
or the Term Loan Secured Parties, the Term Loan Authorized Representative and
(ii) in the case of any Revolving Obligations or the Revolving Secured Parties,
the Revolving Authorized Representative.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.
 
“Collateral” has the meaning specified in Section 3.01.
 
“Collateral Agent” has the meaning specified in the preamble hereto.
 
“Commercial Tort Claim” means a claim arising in tort with respect to which the
claimant is a Grantor.
 
“Copyright License” means any written agreement, now or hereinafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor, (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.
 
 “Deposit Account” means a demand, time, savings, passbook, or similar account
(including all bank accounts, collection accounts and concentration accounts,
together with all funds held therein and all certificates and instruments, if
any, from time to time representing or evidencing such accounts) maintained by
or in the name of any Grantor with a bank, including, without limitation, all
such accounts listed on Schedule 9 hereto, as such schedule may be supplemented
from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
“Discharge” means, with respect to any Series of Secured Obligations, (a)
payment in full in cash of the principal of, interest and premium, if any, on
and fees, if any, in connection with, all Indebtedness outstanding under such
Series, (b) payment in full of all other Secured Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid in connection with such Series, (c) cancellation of or the
entry into arrangements satisfactory to the relevant Authorized Representative
with respect to all letters of credit issued and outstanding under such Series,
if any, and (d) termination or expiration of all commitments to lend and all
obligations to issue or extend letters of credit under such Series, if any,
provided that (x) the Discharge of Term Loan Obligations shall not be deemed to
have occurred in connection with a Refinancing of such Term Loan Obligations (or
any Refinancing of such Refinancing) with additional obligations under an
agreement, instrument or document which has been designated in writing by the
Borrower to the Collateral Agent and each other Authorized Representative as a
“Term Loan Agreement” for purposes of this Agreement and (y) the Discharge of
Revolving Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Revolving Obligations (or any Refinancing of such
Refinancing) with additional obligations under an agreement, instrument or
document which has been designated in writing by the Borrower to the Collateral
Agent and each other Authorized Representative as a “Revolving Credit Agreement”
for purposes of this Agreement.
 
“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.
 
“Effective Date” means December 13, 2012.
 
“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.
 
“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary.  If a Person acquires a Security Entitlement by virtue of Section
8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
 
“Equipment” means all machinery, equipment in all its forms, wherever located,
including, without limitation, all repair equipment, office equipment, motor
vehicles, furniture and furnishings, all other property similar to the foregoing
(including tools, parts and supplies of every kind and description), components,
parts and accessories installed thereon or affixed thereto and all parts
thereof, and all Fixtures and all accessories, additions, attachments,
improvements, substitutions and replacements thereto and therefor.
 
“Federal Securities Laws” has the meaning specified in Section 6.04.
 
“Financial Asset” means:
 
(a)           a Security;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           an obligation of a Person or a share, participation or other
interest in a Person or in property or an enterprise of a Person, which is, or
is of a type, dealt with in or traded on financial markets, or which is
recognized in any area in which it is issued or dealt in as a medium for
investment; or
 
(c)           any property that is held by a Securities Intermediary for another
Person in a Securities Account if the Securities Intermediary has expressly
agreed with the other Person that the property is to be treated as a Financial
Asset under Article 8 of the UCC.  As the context requires, the term Financial
Asset means either the interest itself or the means by which a Person’s claim to
it is evidenced, including a certificated or uncertificated Security, a
certificate representing a Security or a Security Entitlement.
 
“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that become so related to particular real property that an interest
in them arises under any real property law applicable thereto.
 
“General Intangibles” means all “General Intangibles” as defined in the UCC,
including things in action and all other intangible personal property of any
Grantor of every kind and nature (other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, Letters of Credit, and money) now owned or
hereafter acquired by such Grantor, including corporate, limited liability
company, limited partnership or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), Intellectual Property, Payment
Intangibles and tax refund claims.
 
“Goods” means all things that are movable when a security interest attaches
(including (a) Fixtures and (b) computer programs embedded in goods and any
supporting information provided in connection with a transaction relating to the
program if (i) the program is associated with the goods in such a manner that is
customarily considered part of the goods, or (ii) by becoming the owner of the
goods, a Person acquires a right to use the program in connection with the
goods).
 
“Governmental License” means, with respect to each Grantor, each license from a
Governmental Authority which is material to the conduct of the business of such
Grantor as conducted on the Effective Date or as proposed to be conducted.
 
“Grantors” has the meaning specified in the preamble hereto.
 
“Holdings” has the meaning specified in the preamble hereto.
 
“Indemnitee” has the meaning specified in Section 6.05.
 
“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.
 
 
5

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all intellectual property rights of every kind and
nature now owned or hereafter acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, rights in Software (to the extent not
included in any of the foregoing) and databases and all embodiments or fixations
thereof and related documentation, goodwill, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
 
“Intercompany Note” means a promissory note hereto evidencing Indebtedness for
borrowed money of Holdings or any of its direct or indirect Subsidiaries to and
in favor of any Grantor.
 
“IP Security Agreements” has the meaning specified in Section 4.01(d).
 
“Inventory” means Goods, other than farm products, which: (a) are leased by a
Person as lessor; (b) are held by a Person for sale or lease or to be furnished
under a contract of service; (c) are furnished by a Person under a contract of
service; or (d) consist of raw materials, work in process, or materials used or
consumed in a business, and includes, without limitation, (i) finished goods,
returned goods and materials and supplies of any kind, nature or description
which are or might be used in connection with the manufacture, packing,
shipping, advertising, selling or finishing of any of the foregoing, (ii) all
goods in which a Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which a Grantor has an interest or right
as consignee), (iii) all goods which are returned to or repossessed by any
Grantor, and (iv) all accessions thereto, products thereof and documents
therefor.
 
“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
commodity contracts and commodity accounts of each Grantor; provided, however,
that Investment Property shall not include any Securities constituting Pledged
Collateral and identified on Schedule 4 hereto, as such Schedule may be
supplemented from time to time.
 
“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense as to which any Grantor is now or hereafter a party.
 
“Loan Documents” means, as applicable, the “Loan Documents” as defined in the
Term Loan Agreement and the “Loan Documents” as defined in the Revolving Credit
Agreement.
 
“Majority Authorized Representative” means the Authorized Representative of the
Series of Secured Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Secured Obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
“Material License” means, with respect to any Person, each License to which such
Person is a party which is material to the business, condition (financial or
otherwise), operations, performance or properties of such Person.
 
“Motor Vehicles” means all titled vehicles of any kind (including any trailers
and aircraft).
 
“Non-Controlling Authorized Representative” means, at any time, an Authorized
Representative of a Series of Secured Obligations that is not the Majority
Authorized Representative at such time.
 
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 120 days
after the occurrence of both (i) an Event of Default (under and as defined in
the Secured Agreement under which such Non-Controlling Authorized Representative
is the Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such an Event of Default (under
and as defined in the Secured Agreement under which such Non-Controlling
Authorized Representative is the Authorized Representative) has occurred and is
continuing and (y) the Secured Obligations of the Series with respect to which
such Non-Controlling Authorized Representative is the Authorized Representative
are currently due and payable in full (whether as a result of acceleration
thereof or otherwise) in accordance with the terms of the applicable Secured
Agreement; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Collateral (1) at any time the Collateral
Agent, upon instruction of the Majority Authorized Representative has commenced
and is pursuing any enforcement action with respect to such Collateral with
reasonable diligence in light of the then existing circumstances or (2) at any
time the Grantor which has granted a security interest in such Collateral is
then a debtor under or with respect to (or otherwise subject to) any proceeding
under any Debtor Relief Law.  For the avoidance of doubt, the Majority
Authorized Representative may give, and the Collateral Agent shall accept,
instructions contemplated by (1) above notwithstanding the prior occurrence of
the Non-Controlling Authorized Representative Enforcement Date.
 
“Non-Controlling Secured Parties” means, at any time, any Secured Party
represented by an Authorized Representative that is not the Applicable
Authorized Representative at such time.
 
“Original Security Agreement” has the meaning specified in the recitals hereto.
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all right, title and interest of any Grantor in and to all of
the following, whether now owned or hereafter acquired:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country; and
 
(b)           all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof and the inventions disclosed or claimed therein,
including the right to make, use, sell and/or offer to sell the inventions
disclosed or claimed therein.
 
“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit A hereto, completed by Holdings on behalf of itself and each other
Grantor to include the scheduled information contemplated by Exhibit A hereto
with respect to each Grantor.
 
“Permitted Liens” means Liens permitted under Section 7.01 of Term Loan
Agreement and Section 7.01 of the Revolving Credit Agreement.
 
“Pledged Collateral” has the meaning specified in Section 2.01.
 
“Pledged Debt” has the meaning specified in Section 2.01.
 
“Pledged Equity” has the meaning specified in Section 2.01.
 
“Pledged Securities” means any promissory notes (including Intercompany Notes),
stock certificates or instruments, certificates and other documents representing
or evidencing any of the Pledged Debt or Pledged Equity, as the case may be.
 
“Proceeds” means the following property:
 
(a)           whatever is acquired upon the sale, lease, license, exchange, or
other disposition of the Collateral;
 
(b)           whatever is collected on, or distributed on account of, the
Collateral;
 
(c)           rights arising out of the Collateral; and
 
(d)           to the extent of the value of the Collateral and to the extent
payable to the debtor or the secured party, insurance payable by reason of the
loss or nonconformity of, defects or infringement of rights in, or damage to,
the Collateral.
 
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.
 
 
8

--------------------------------------------------------------------------------

 
 
“Revolving Authorized Representative” has the meaning specified in the preamble,
and in the event of a Subsequent Revolving Credit Agreement, means the
administrative agent or other similar representative of the secured parties
under such Subsequent Revolving Credit Agreement.
 
“Revolving Collateral Documents” means the “Collateral Documents” as defined in
the Revolving Credit Agreement, or the applicable definition designated by
Holdings as being its equivalent in any Subsequent Revolving Credit Agreement.
 
“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of December 13, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time), among Holdings, Spansion Technology, the
Borrower, the lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Issuing Bank, the other Agents party
thereto, Morgan Stanley Bank, N.A., as Swing Line Lender and the Collateral
Agent.
 
“Revolving Obligations” means the “Obligations” as defined in the Revolving
Credit Agreement or the definition designated by Holdings as being its
equivalent in any Subsequent Revolving Credit Agreement.
 
“Revolving Secured Parties” means the “Secured Parties” as defined in the
Revolving Credit Agreement, or the applicable definition designated by Holdings
as being its equivalent in any Subsequent Revolving Credit Agreement.
 
“Schedules” means the schedules to this Agreement, as supplemented from time to
time by a Security Agreement Supplement.
 
“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer which
 
(a)           are represented by a certificate representing a security in bearer
or registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;
 
(b)           are one of a class or series or by its terms is divisible into a
class or series of shares, participations, interests or obligations; and
 
(c)           (i) are, or are of a type, dealt with or traded on securities
exchanges or securities markets or (ii) are a medium for investment and by their
terms expressly provide that they are a security governed by Article 8 of the
UCC.
 
“Secured Agreements” means (i) the Term Loan Agreement and (ii) the Revolving
Credit Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Secured Obligations” means, collectively, (i) the Term Loan Obligations and
(ii) the Revolving Obligations.
 
“Secured Parties” means (i) the Term Loan Secured Parties and (ii) the Revolving
Secured Parties.
 
“Securities Account” means an account to which a Financial Asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset, including,
without limitation, all such accounts listed on Schedule 9 hereto, as such
schedule may be supplemented from time to time.
 
“Security Agreement Supplement” means a Supplement to this Agreement in the form
of Exhibit B executed by each applicable Grantor and delivered to the Collateral
Agent pursuant to Section 6.12(a) of each Secured Agreement.
 
“Security Documents” means this Agreement, each Term Loan Collateral Document,
each Revolving Collateral Document and each other agreement entered into in
favor of the Collateral Agent for purposes of securing any Series of Secured
Obligations.
 
“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.
 
“Security Interest” has the meaning specified in Section 3.01.
 
“Security Intermediary” means:
 
(a)           a clearing corporation; or
 
(b)           a Person, including a bank or broker, that in the ordinary course
of its business maintains Securities Accounts for others and is acting in that
capacity.
 
“Series” means (a) with respect to the Secured Parties, each of (i) the Term
Loan Secured Parties (in their capacities as such) and (ii) the Revolving
Secured Parties (in their capacities as such) and (b) with respect to any
Secured Obligations, each of (i) the Term Loan Obligations and (ii)
the  Revolving Obligations.
 
“Software” means a computer program in source code and/or object code versions,
and any supporting information provided in connection with a transaction
relating to the program, not including a computer program that is included in
the definition of Goods.
 
“Spansion Technology” has the meaning specified in the preamble hereto.
 
“Subsequent Revolving Credit Agreement” means and any Refinancing agreement,
instrument or document in connection with the Revolving Credit Agreement and
designated as such by Holdings in accordance with the definition of “Discharge”.
 
 
10

--------------------------------------------------------------------------------

 
 
“Subsequent Term Loan Agreement” means and any Refinancing agreement, instrument
or document in connection with the Term Loan Agreement and designated as such by
Holdings in accordance with the definition of “Discharge”.
 
“Subsidiary Grantor” means each Subsidiary of Holdings and Spansion Technology
(other than the Borrower) identified on the signature pages hereof and each
Subsidiary of Holdings and Spansion Technology that hereafter becomes a party
hereto from time to time pursuant to a Joinder Agreement in accordance with
Section 6.12 of each Secured Agreement.
 
“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.
 
“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.
 
“Term Loan Agreement” means that certain Amended and Restated Credit Agreement
dated as of December 13, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time), among Holdings, Spansion Technology, the
Borrower, the lenders from time to time party thereto, Barclays Bank PLC, as
Administrative Agent, the other Agents party thereto and the Collateral Agent.
 
“Term Loan Authorized Representative” has the meaning specified in the preamble,
and in the event of a Subsequent Term Loan Agreement, means the administrative
agent or other similar representative of the secured parties under such
Subsequent Term Loan Agreement.
 
“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Agreement or the definition designated by Holdings as being its equivalent in
any Subsequent Term Loan Agreement.
 
“Term Loan Secured Parties” means the “Secured Parties” as defined in the Term
Loan Agreement, or the applicable definition designated by Holdings as being its
equivalent in any Subsequent Term Loan Agreement.
 
“Term Loan Collateral Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement, or the applicable definition designated by Holdings as
being its equivalent in any Subsequent Term Loan Agreement.
 
 “Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Trademarks” means all of the following now or hereafter owned by any Grantor,
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications filed in connection therewith,
including registrations and applications in the United States Patent and
Trademark Office, any State of the United States or any other country or any
political subdivision thereof, and all extensions or renewals thereof, (b) all
goodwill associated therewith and (c) all other assets, rights and interests
that uniquely reflect or embody such goodwill.
 
“Waiver Agreement” means a waiver agreement with a landlord or bailee of a
Grantor substantially in the form of Exhibit D hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Agent, entered into among
such landlord or bailee, as the case may be, such Grantor and the Collateral
Agent, as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
 
ARTICLE II
 
PLEDGED COLLATERAL
 
Section 2.01.     Pledged Collateral.  The Collateral pledged by each Grantor
under this Agreement shall include all of such Grantor’s right, title and
interest in, to and under the following Equity Interests and Indebtedness now
owned or hereafter acquired by such Grantor (collectively, the “Pledged
Collateral”):
 
(a)      Pledged Equity.  (i) The shares of capital stock, membership interests,
limited partnership interests and other Equity Interests in any Person owned by
such Grantor on the Effective Date and listed opposite the name of such Grantor
on Schedule 4, (ii) any other Equity Interests of any Person issued or otherwise
acquired in the future by such Grantor and identified in a supplement to
Schedule 4 attached to a Security Agreement Supplement and (iii) the
certificates representing all such Equity Interests (collectively, the “Pledged
Equity”); provided, however, that the Pledged Equity of any Grantor shall not
include (A) more than 65% of the aggregate issued and outstanding voting Equity
Interests of any Foreign Subsidiary owned directly by such Grantor, or (B) any
Equity Interest in any Person which is evidenced by a Security or a Security
Entitlement which is maintained in a Securities Account which is either (1)
maintained with the Collateral Agent or (2) maintained with any other Securities
Intermediary; provided that, to the extent required by Section 4.01(c)(ii), any
such other Securities Intermediary shall have entered into an Account Control
Agreement with the Collateral Agent with respect to such Securities Account.
 
(b)      Pledged Debt.  (i) The promissory notes (including Intercompany Notes)
and debt securities of any other Person owned by such Grantor on the Effective
Date and the loans and advances for money borrowed made by such Grantor to any
other Person which are outstanding on the Effective Date, in each case, which
are listed opposite the name of such Grantor on Schedule 4, (ii) any promissory
notes (including Intercompany Notes), debt securities, and loans or advances for
money borrowed in the future issued to or owed to such Grantor by any other
Person and identified in a supplement to Schedule 4 attached to a Security
Agreement Supplement and (iii) the promissory notes (including, Intercompany
Notes) and any other instruments as may hereafter be issued to evidence such
loans or advances for money borrowed (collectively, the “Pledged Debt”);
provided, however, that the Pledged Debt of any Grantor shall exclude any
Intercompany Note evidencing a loan or other extension of credit by a Grantor to
any Foreign Subsidiary.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)      Distributions.  Subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of the items referred to in clauses (a) and (b) above.
 
(d)      Rights and Privileges.  Subject to Section 2.05, all rights and
privileges of such Grantor with respect to the securities, instruments and other
property referred to in clauses  (a), (b) and (c) above.
 
(e)      Proceeds.  All Proceeds of any of the foregoing.
 
Section 2.02.     Delivery of the Pledged Collateral.
 
(a)      Certificated Collateral.  Each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Agent any and all Pledged Securities
representing any Pledged Equity or Pledged Debt, as the case may be.
 
(b)      Intercompany Notes.  If any Indebtedness for borrowed money owed to
such Grantor by any other Grantor or by any other Subsidiary of Holdings that is
not a Foreign Subsidiary is evidenced by an Intercompany Note, such Intercompany
Note shall promptly be pledged and delivered to the Collateral Agent pursuant to
the terms hereof.
 
(c)      Stock Powers.  Upon delivery to the Collateral Agent, any Pledged
Securities shall be accompanied by stock powers, bond powers or other
instruments of transfer reasonably satisfactory to the Collateral Agent duly
executed in blank by the applicable Grantor and such other instruments and
documents as the Collateral Agent may reasonably request.  Unless previously
delivered with this Security Agreement or any Security Agreement Supplement, as
the case may be, each delivery of Pledged Securities shall be accompanied by a
schedule describing the Pledged Securities evidenced thereby, which schedule
shall be attached hereto as a supplement to Schedule 4 and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall be in form and substance reasonably acceptable to the Collateral Agent and
shall supplement any prior schedules so delivered.
 
(d)      Uncertificated Collateral.  With respect to any Pledged Equity owned by
any Grantor that constitutes an uncertificated security of a Subsidiary or
Affiliate of such Grantor, such Grantor will cause the issuer thereof (if,
either individually or together with Holdings and its other Affiliates, it
controls such issuer) or will use commercially reasonable efforts to cause such
issuer (if it does not so control such issuer) either (i) to register the
Collateral Agent as the registered owner of such Pledged Equity or (ii) (A) to
acknowledge the security interest of the Collateral Agent in such Pledged Equity
granted hereunder, (B) to confirm to the Collateral Agent that it has not
received notice of any other Lien in such Pledged Equity other than Permitted
Liens (and has not agreed to accept instructions from any other Person in
respect of such Pledged Equity other than the Collateral Agent) and (C) to agree
in writing with such Grantor and the Collateral Agent that such issuer will
comply with instructions with respect to such Pledged Equity originated by the
Collateral Agent without further consent of such Grantor, such agreement to be
in form and substance reasonably satisfactory to the Collateral Agent.  The
Collateral Agent agrees with each Grantor that it shall not give any such
instructions unless an Event of Default has occurred and is continuing.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 2.03.     Agreements of Grantors.
 
(a)      Acknowledgment and Confirmation of Grantors.  Each Grantor that is the
issuer of any Pledged Equity owned by any other Grantor, hereby (i) acknowledges
the security interest of the Collateral Agent in such Pledged Equity granted by
such other Grantor hereunder, (ii) confirms that it has not received notice of
any other Lien (except Permitted Liens) as of the Effective Date in such Pledged
Equity (and has not agreed to accept instructions from any other Person in
respect of such Pledged Equity other than the Collateral Agent), (iii) agrees
that it will comply with the instructions with respect to such Pledged Equity
originated by the Collateral Agent without further consent of such other Grantor
and (iv) otherwise agrees that it will be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it.
 
(b)      Partnerships and Limited Liability Companies.  In the case of each
Grantor which is a partner in a partnership, limited liability company or other
entity, such Grantor hereby consents to the extent required by applicable
Organization Documents to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Equity in such partnership, limited liability
company or other entity, and upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Equity to the Collateral
Agent or its nominee and to the substitution of the Collateral Agent or its
nominee as the substituted partner or member in such limited partnership,
limited liability company or other entity with all rights, powers and duties of
a partner or a general partner or a limited member, as the case may be.
 
Section 2.04.     Representations, Warranties and Covenants with respect to
Pledged Collateral.  The Grantors represent, warrant and covenant to and with
the Collateral Agent, for the benefit of the Secured Parties, that:
 
(a)      Pledged Collateral.  Schedule 4 (as of the Effective Date and as
supplemented from time to time by any Security Agreement Supplements) correctly
sets forth for each Grantor on and as of the Effective Date and as of the date
of each Security Agreement Supplement, as applicable (i) the percentage of the
issued and outstanding Equity Interests of each class of any other Person
directly owned by such Grantor (and the aggregate outstanding Equity Interests
of such class of such issuer) and (ii) all Indebtedness for borrowed money of
any other Person and all other Indebtedness evidenced by a promissory note or
debt security issued by any other Person which is payable or due to such
Grantor; provided, however, that for each class of Equity Interests with voting
power of any Foreign Subsidiary which is owned directly by such Grantor,
Schedule 4 (as so supplemented) identifies only 65% of the aggregate outstanding
Equity Interests of such class of such Foreign Subsidiary (or any lesser
percentage of the aggregate outstanding Equity Interests of such issuer of such
class owned directly by such Grantor).
 
 
14

--------------------------------------------------------------------------------

 
 
(b)      Due Authorization and Issuance.  All Pledged Equity and Pledged Debt
issued by any Subsidiary or Affiliate of Holdings to any Grantor has been, and
to the extent that any such Pledged Equity or Pledged Debt is hereafter issued,
such Pledged Equity or Pledged Debt will be, upon such issuance, duly and
validly issued by such issuer and (i) in the case of such Pledged Equity, is
fully paid and nonassessable and (ii) in the case of such Pledged Debt, is the
legal, valid and binding obligation of such issuer.
 
(c)      Title.  Each Grantor (i) is the owner, beneficially and of record, of
the Pledged Collateral indicated on Schedule 4 (as of the Effective Date and as
supplemented by any Security Agreement Supplement from time to time) as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement and Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than the Security
Interest created by this Agreement, Permitted Liens and other assignments and
transfers permitted pursuant to each Secured Agreement, and (iv) will defend its
title or interest hereto or therein against any and all Liens (other than the
Security Interest created by this Agreement and other Permitted Liens), however
arising, of all Persons.
 
(d)      Transferability of Pledged Collateral.  Except for (i) restrictions and
limitations imposed by the Loan Documents, the Term Loan Documents, applicable
laws of the jurisdiction of any Foreign Subsidiary or securities laws generally
and (ii) consents required and obtained in connection herewith, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, provision of any Organization Document or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.
 
(e)      Validity of Security Interest.  By virtue of the execution and delivery
by each Grantor of this Agreement or a Joinder Agreement pursuant to Section
6.12 of either Secured Agreement, as the case may be, when all Pledged
Securities evidencing any Pledged Collateral of such Grantor are delivered to
the Collateral Agent in accordance with this Agreement, the Collateral Agent,
for the benefit of itself and the other Secured Parties, will obtain a valid and
perfected first priority lien, subject to Permitted Liens, upon and security
interest in all Pledged Collateral of such Grantor as security for the payment
and performance of the Secured Obligations (excluding any perfection steps
necessary under the laws of the jurisdiction of any Foreign Subsidiary).
 
(f)      No Violation.  Such Grantor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Grantor is a party relating to the Pledged Equity
pledged by it.
 
(g)      No Defaults.  No Pledged Equity pledged by such Grantor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any Person with respect thereto, and on and
as of the Effective Date and as of the date of each Security Agreement
Supplement and each Joinder Agreement entered into pursuant to Section 6.12 of
either Secured Agreement, there are no certificates, instruments, documents or
other writings (other than the Organization Documents and certificates (if any)
delivered to the Collateral Agent, as applicable) which evidence any Pledged
Equity of such Grantor.
 
 
15

--------------------------------------------------------------------------------

 
 
(h)      Notices.  Each Grantor agrees to (i) furnish to the Collateral Agent
such information and reports regarding the Pledged Equity and any such Pledged
Collateral as the Collateral Agent may reasonably request, and (ii) upon the
reasonable request of the Collateral Agent, make to any other party to the
Pledged Equity or any other contract or agreement included in the Pledged
Collateral such demands and requests for information and reports or for action
as the Grantor is entitled to make thereunder.
 
(i)      No Termination or Modifications (Pledged Equity).  No Grantor of a
Pledged Equity shall, except as otherwise permitted by each Secured Agreement:
(i) cancel or terminate any Pledged Equity or any other contract or agreement
included in the Pledged Collateral to which it is a party or consent to or
accept any cancellation or termination thereof; (ii) amend or otherwise modify
any such or any such contract or agreement or give any consent, waiver, or
approval thereunder; (iii) waive any default under or breach of any such Pledged
Equity or any such other contract or agreement; or (iv) take any other action in
connection with any such Pledged Equity or any such other contract or agreement
the taking or omission of which could reasonably be expected to impair the value
of the interest or rights of such Grantor thereunder or that would impair the
interest or rights of the Collateral Agent.
 
Section 2.05.     Voting Rights; Dividends and Interest, etc.
 
(a)      Unless an Event of Default shall have occurred and be continuing:
 
(i)      Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Loan Documents.
 
(ii)      The Collateral Agent shall be deemed without further action or
formality to have granted to each Grantor all necessary consents relating to
voting rights and shall, if necessary, upon written request of a Grantor and at
the sole cost and expense of the Grantors, from time to time execute and deliver
or cause to be executed and delivered to such Grantor, all such instruments as
Grantor may reasonably request in order to permit such Grantor to exercise the
voting and/or other rights that it is entitled to exercise pursuant to
subparagraph (i) above.
 
(iii)      Each Grantor shall be entitled to receive, retain, and to utilize
free and clear of any Lien hereof, any and all dividends, interest, principal
and other distributions paid on or distributed in respect of the Pledged
Collateral but only if and to the extent that such dividends, interest,
principal and other distributions are not otherwise prohibited by the terms and
conditions of each Secured Agreement, the other Loan Documents and applicable
Laws; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Equity or received in exchange for
any Pledged Debt or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and shall be forthwith delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement).
 
 
16

--------------------------------------------------------------------------------

 
 
(b)      Upon the occurrence and during the continuance of an Event of Default,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this Section
2.05 shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this subsection
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 6.02.  If after the
occurrence of an Event of Default, such Event of Default shall have been waived
pursuant to Section 11.01 of the each Secured Agreement, each Grantor will again
have the right to receive and retain dividends, interest, principal or other
distributions that such Grantor would be entitled to receive pursuant to the
terms of paragraph (a)(iii) of this Section 2.05.
 
(c)      Upon the occurrence and during the continuance of an Event of Default,
all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this Section
2.05, and the obligations of the Collateral Agent under paragraph (a)(ii) of
this Section 2.05, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers and each
Grantor shall promptly deliver to the Collateral Agent such proxies and other
documents as may be necessary to allow the Collateral Agent to exercise such
voting power.  If after the occurrence of an Event of Default, such Event of
Default shall have been waived pursuant to Section 11.01 of each Secured
Agreement, each Grantor will again have the right to exercise the voting and
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.
 
Section 2.06.     Registration in Nominee Name; Denominations.  The Collateral
Agent, on behalf of the Secured Parties, shall have the right to hold as
collateral the Pledged Collateral endorsed or assigned in blank or in favor of
the Collateral Agent.  After the occurrence and during the continuance of an
Event of Default, the Collateral Agent, on behalf of the Secured Parties, shall
also have the right (in its sole and absolute discretion), to hold the Pledged
Collateral in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor.  The Collateral Agent shall at
all times have the right to exchange the certificates or instruments (to the
extent permitted by the terms thereof) representing Pledged Securities for
certificates or instruments of smaller or larger denominations for any purpose
consistent with this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
Section 3.01.                      The Security Interests.  Each Grantor hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, as
security for the payment and performance in full of the each of the Secured
Obligations, a security interest (the “Security Interest”) in all right, title
and interest of such Grantor in, to and under any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor and wherever located or in which such Grantor now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Collateral”):
 
(a)      all Accounts;
 
(b)      all Chattel Paper, including Electronic Chattel Paper;
 
(c)      all Deposit Accounts and Securities Accounts, including all cash,
marketable securities, Security Entitlements, Financial Assets and other funds
held in or on deposit in any of the foregoing;
 
(d)      all Documents;
 
(e)      all Equipment, including all Fixtures, but excluding Motor Vehicles;
 
(f)      all General Intangibles;
 
(g)      all Instruments, including all Pledged Securities;
 
(h)      all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents, and other written materials related to the
purchase or import of any Inventory;
 
(i)      all Investment Property;
 
(j)      all Intellectual Property;
 
(k)      all Pledged Collateral;
 
(l)      all letters of credit under which such Grantor is the beneficiary and
Letter of Credit Rights;
 
(m)        all Supporting Obligations;
 
 
18

--------------------------------------------------------------------------------

 
 
(n)      all cash and cash equivalents;
 
(o)      all Commercial Tort Claims of such Grantor described in Schedule 2
hereto in respect of such Grantor (as such schedule may be supplemented from
time to time pursuant to any Security Agreement Supplement or otherwise);
 
(p)      all other Goods;
 
(q)      all Records and all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the Collateral;
 
(r)      all other personal property whatsoever of such Grantor;
 
(s)      all other assets, properties and rights of every kind and description
and interests therein, including all moneys, securities and other property, now
or hereafter held or received by, or in transit to, any Grantor, the Collateral
Agent or any other Secured Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise; and
 
(t)      all Proceeds, all accessions to and substitutions and replacements for
and products of any and all of the foregoing and all offsprings, rent profits
and products of any of the foregoing and all collateral security and guarantees
given by any person with respect to any of the foregoing;
 
provided, however, that notwithstanding anything to the contrary in clauses (a)
through (t) above:
 
(i)      any General Intangible, License, Chattel Paper or Instrument which by
its terms prohibits the creation of a security interest therein (whether by
assignment or otherwise) shall be excluded from the Lien of the Security
Interest granted under this Section 3.01, and shall not be included in the
Collateral of such Grantor, except to the extent that (but subject to the
limitations of) Sections 9-406(d), 9-407(a) or 9-408 of the UCC or any other
applicable law or the principles of equity are effective to render any such
prohibition ineffective; provided, however, that if any General Intangible,
License, Chattel Paper, Instrument or Account included in the Collateral
contains any term restricting or requiring the consent of any Person (other than
a Grantor) obligated thereon to any exercise of remedies hereunder in respect of
the Security Interest therein granted under this Section 3.01, then the
enforcement of such Security Interest under this Agreement shall be subject to
Section 6.01(c) (but such provision shall not limit the creation, attachment or
perfection of the Security Interest hereunder);
 
(ii)      any permit, lease, license (including any License) or franchise shall
be excluded from the Lien of the Security Interest granted under this Section
3.01, and shall not be included in the Collateral, only to the extent any Law
applicable thereto is effective to prohibit the creation of a Security Interest
therein;
 
(iii)      any Equipment (including any Software incorporated herein) owned by
any Grantor on the Effective Date or hereafter acquired that is subject to a
Lien securing a purchase money obligation or Capitalized Lease permitted to be
incurred pursuant to the provisions of each Secured Agreement shall be excluded
from the Lien of the Security Interest granted under this Section 3.01, and
shall not be included in the Collateral, to the extent that the contract or
other agreement in which such Lien is granted (or the documentation providing
for such purchase money obligation or Capitalized Lease) validly prohibits the
creation of any other Lien on such Collateral;
 
 
19

--------------------------------------------------------------------------------

 
 
(iv)      any “intent-to-use” trademark application for registration filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.  §1051, prior to the
filing under Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of
Use” or an “Amendment to Allege Use” with respect thereto, shall be excluded
from the Lien of the Security Interest granted under this Section 3.01, and
shall not be included in the Collateral, solely to the extent, if any, that, and
solely during the period, if any, in which, the grant of a Lien therein prior to
such filing would impair the validity or enforceability of any registration that
issues from such intent-to-use trademark application under applicable federal
law;
 
(v)      prior to the first anniversary of the Effective Date, the Collateral
shall not include tangible personal property located at 915 Deguigne Drive  in
Sunnyvale, CA; and
 
(vi)     the Collateral shall not include more than 65% of the aggregate issued
and outstanding voting equity interests of any Foreign Subsidiary, or any assets
of any Foreign Subsidiary.
 
With respect to property described in clauses (i) through (vi) above to the
extent not included in the Collateral of such Grantor (the “Excluded Property”),
such property shall constitute Excluded Property only to the extent and for so
long as the creation of a Lien on such property in favor of the Collateral Agent
is, and remains, validly prohibited, and upon termination of such prohibition
(however occurring), such property shall cease to constitute Excluded Property
and a Lien shall attach immediately at such time as the condition causing such
restriction shall be remedied or is otherwise not in existence.  The Grantors
may be required from time to time at the request of the Collateral Agent to give
written notice to the Collateral Agent identifying in reasonable detail the
Excluded Property (and stating in such notice that such property constitutes
Excluded Property) and to provide the Collateral Agent with such other
information regarding the Excluded Property as the Collateral Agent may
reasonably request.
 
Section 3.02.     Filing Authorization.
 
(a)      Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) if such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent, including describing such property
as “all assets” or “all property.” Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)      The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be necessary for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.  The Collateral Agent agrees, upon request by the Borrower and at
the Borrower’s expense, to promptly furnish copies of such filings to the
Borrower.
 
(c)      Each Grantor also ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any such initial financing statements or
amendments thereto if filed prior to the Effective Date.
 
Section 3.03.     Continuing Security Interest; Transfer of Credit
Extensions.  This Agreement shall create a continuing security interest in the
Collateral of each Grantor and shall remain in full force and effect with
respect to each Grantor until the Discharge of the Secured Obligations, be
binding upon each Grantor, its successors, transferees and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and each other Secured Party.  Without limiting
the generality of the foregoing, any Secured Party may assign or otherwise
transfer (in whole or in part) its rights and obligations under the applicable
Secured Agreement to any other Person, and such other Person shall thereupon
become vested with all the rights and benefits in respect thereof granted to
such Secured Party (including this Agreement) or otherwise, subject, however, to
any contrary provisions in such assignment or transfer, and to the provisions of
Section 11.06 and Article IX of the applicable Secured Agreement.
 
Section 3.04.     Grantors Remain Liable.  Anything herein to the contrary
notwithstanding:
 
(a)      each Grantor shall remain liable under the contracts and agreements
included in the Collateral (including the Material Contracts) to the extent set
forth therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,
 
(b)      each Grantor will comply in all material respects with all Laws
relating to the ownership and operation of the Collateral, including all
registration requirements under applicable Laws, and shall pay when due all
taxes, fees and assessments imposed on or with respect to the Collateral, except
to the extent the validity thereof is being contested in good faith by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been set aside by such Grantor,
 
(c)      the exercise by the Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral, and
 
(d)      neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 3.05.    Security Interest Absolute.  All rights of the Collateral Agent
and the security interests granted to the Collateral Agent hereunder, and all
obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:
 
(a)      any lack of validity or enforceability of any Loan Document;
 
(b)      the failure of any Secured Party to assert any claim or demand or to
enforce any right or remedy against Holdings, Spansion Technology, the Borrower,
any other Grantor or any other Person under the provisions of any Loan Document
or otherwise or to exercise any right or remedy against any other guarantor of,
or collateral securing, any Secured Obligation;
 
(c)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other extension,
compromise or renewal of any Secured Obligation, including any increase in the
Secured Obligations resulting from the extension of additional credit to any
Grantor or any other obligor or otherwise;
 
(d)      any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;
 
(e)      any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;
 
(f)      any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or
 
(g)      any other circumstances which might otherwise constitute a defense
available to, or a legal or equitable discharge of, Holdings, Spansion
Technology, Borrower, any other Grantor or otherwise.
 
Section 3.06.     Waiver of Subrogation.  Until the Discharge of each of the
Secured Obligations, no Grantor shall exercise any claim or other rights which
it may now or hereafter acquire against any other Grantor that arises from the
existence, payment, performance or enforcement of such Grantor’s obligations
under this Agreement, including any right of subrogation, reimbursement,
exoneration or indemnification, any right to participate in any claim or remedy
against any other Grantor or any collateral which the Collateral Agent now has
or hereafter acquires, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including the right to take or
receive from any other Grantor, directly or indirectly, in cash or other
property or by setoff or in any manner, payment or security on account of such
claim or other rights.  If any amount shall be paid to any Grantor in violation
of the preceding sentence, such amount shall be deemed to have been paid for the
benefit of the Secured Parties, and shall forthwith be paid to the Collateral
Agent to be credited and applied upon the Secured Obligations, whether matured
or unmatured.  Each Grantor acknowledges that it will receive direct and
indirect benefits for the financing arrangements contemplated by the Loan
Documents and that the agreement set forth in this Section is knowingly made in
contemplation of such benefits.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 3.07.     Release; Termination.
 
(a)      Upon any sale, transfer or other Disposition of any item of Collateral
of any Grantor in accordance with Section 7.05 of each Secured Agreement, the
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative, will, at such Grantor’s expense and without any representations,
warranties or recourse of any kind whatsoever, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and
release, no Default shall have occurred and be continuing and no Default will
occur as a result thereof, (ii) such Grantor shall have delivered to the
Collateral Agent, at least five Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a form of release for execution by the Collateral Agent (which release
shall be in form and substance reasonably satisfactory to the Collateral Agent)
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent (or the Required Lenders through the Collateral Agent) may
reasonably request and (iii) the proceeds of any such sale, lease, transfer or
other Disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.03 of the Term Loan Agreement
and Section 2.05 of the Revolving Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.03 of the Term Loan
Agreement and Section 2.05 of the Revolving Credit Agreement.
 
(b)      Upon the Discharge of each of the Secured Obligations, the pledge,
assignment and security interest granted by such Grantor hereunder shall
automatically terminate and all rights to the Collateral of such Grantor shall
revert to such Grantor.  Upon any such termination, the Collateral Agent will,
at the applicable Grantor’s expense and without any representations, warranties
or recourse of any kind whatsoever, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination
and deliver to such Grantor all Pledged Securities, Instruments, Tangible
Chattel Paper and negotiable documents representing or evidencing the Collateral
of such Grantor then held by the Collateral Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
PERFECTION OF SECURITY INTERESTS;
REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties and agrees that:
 
Section 4.01.     Perfection of Security Interest.
 
(a)      UCC Filings.  Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations reasonably requested by the Collateral Agent containing a
description of the Collateral have been prepared based upon the information
provided to the Collateral Agent in Schedule 7 hereto (as supplemented from time
to time) and have been delivered to the Collateral Agent for filing in each
governmental office specified in Schedule 7 hereto, and constitute all the
filings, recordings and registrations that are necessary to publish notice of
and to establish a valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as follows:
 
(i)      filings, recordings and/or registrations with respect to Real Property
assets excluded from the scope of UCC Article 9 pursuant to UCC Section 9-109;
 
(ii)      filings, recordings and/or registrations required under applicable
Federal or state statutes in order to establish a valid and perfected security
interest in any claims against any Governmental Authority;
 
(iii)     the filing of the IP Security Agreements; and
 
(iv)     continuation statements required by UCC Section 9-515.
 
(b)      Schedules.  The Schedules hereto (as of the Effective Date and as
supplemented from time to time by a Security Agreement Supplement) have been
duly prepared and completed and are correct and complete and as of the Effective
Date and as supplemented from time to time by a Security Agreement Supplement:
 
(i)      Schedule 1 sets forth a true and complete list of all the Subsidiary
Grantors;
 
(ii)      Schedule 2 sets forth a true and complete list of all Commercial Tort
Claims of each Grantor;
 
(iii)     Schedule 3 sets forth a true and complete list of the exact legal
name, jurisdiction of organization, federal and state (if applicable)
organizational numbers, chief executive office, principal place(s) of business,
locations of records of each Grantor, as well as any prior legal names,
jurisdictions of formation or locations within the past 5 years of each such
Grantor;
 
 
24

--------------------------------------------------------------------------------

 
 
(iv)     Schedule 4 sets forth a true and complete list of all Pledged
Collateral of each Grantor in accordance with Section 2.01;
 
(v)      Schedule 5 sets forth a true and complete list of locations of all
Equipment and Inventory of each Grantor, other than Equipment and Inventory
located outside the United States of America with an aggregate value at each
such location of less than $10,000,000;
 
(vi)     Schedule 6 sets forth a complete organizational chart of Holdings
including all of the Grantors;
 
(vii)    Schedule 7 sets forth a true and complete list of all the filings,
including governmental offices, in which UCC filings should be made in
accordance with Section 4.01(a) and all existing liens of each Grantor;
 
(viii)   Schedule 8 sets forth a true and complete list of all Material
Licenses, Governmental Licenses and Material Contracts of each Grantor;
 
(ix)      Schedule 9 sets forth a true and complete list of all Deposit Accounts
and Securities Accounts of each Grantor;
 
(x)       Schedule 10 sets forth a true and complete list of all owned real
property of each Grantor and all domestic real property leases under which any
Grantor is a lessee or lessor; and
 
(xi)      Schedule 11 sets forth a true and complete list of all United States
federal registrations and pending applications for Copyrights, Patents and
Trademarks, all as in effect as of the Effective Date, that each Grantor owns
and that are material to the conduct of its business as conducted as of the
Effective Date.
 
(c)      Perfection Certificate.  As of the Effective Date, the Perfection
Certificate delivered to the Collateral Agent has been duly prepared and
completed and the information set forth therein for each Grantor is correct and
complete and includes all information the exclusion of which would be materially
misleading.
 
(d)      Intellectual Property.  Notwithstanding the foregoing, each applicable
Grantor represents and warrants that fully executed agreements in the form
provided by the Collateral Agent, containing a description of all Collateral
consisting of Intellectual Property that is material to the conduct of such
Grantor’s business as conducted as of the Effective Date (the “IP Security
Agreements”) with respect to (i) United States Patents (and patents for which
United States federal patent applications are pending), (ii) United States
federally registered Trademarks (and Trademarks for which United States
federally registered applications are pending), and (iii) United States
federally registered Copyrights have been or will be delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent in respect of all such Collateral in which a
security interest may be perfected by filing, recording or registering in such
offices, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration in such offices is necessary to perfect a
security interest with respect to such Collateral.
 
 
25

--------------------------------------------------------------------------------

 
 
(e)      Instruments and Tangible Chattel Paper.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, or if any Grantor shall at any time hold or
acquire any Instruments (other than any Instruments evidencing Indebtedness for
money borrowed comprising part of the Pledged Collateral which has been
delivered to the Collateral Agent pursuant to Section 2.02 or Tangible Chattel
Paper in each case, to the extent the value of such Tangible Chattel Paper,
promissory note or other instrument exceeds $250,000), at the request of the
Collateral Agent, such Grantor shall forthwith endorse, assign and deliver the
same to the Collateral Agent accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
 
(f)      Deposit Accounts.  Upon the request by the Collateral Agent, each
Grantor shall enter into an Account Control Agreement with each depositary bank
with which such Grantor from time to time opens or maintains a Deposit Account
(other than (i) Deposit Accounts used solely for payroll purposes, worker’s
compensation, payroll taxes or withholding taxes, and (ii) any other Deposit
Accounts where the aggregate balance on deposit therein does not at the end of
any Business Day exceed $10,000,000 so long as the amount on deposit at the end
of any Business Day in all such other Deposit Accounts does not exceed
$30,000,000 in the aggregate) to cause the depositary bank to agree to comply at
any time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such Deposit
Account, without further consent of such Grantor or any other Person, pursuant
to such Account Control Agreement; provided, that, with respect to any Deposit
Account existing as of the Effective Date, the related Account Control Agreement
shall be executed and delivered not later than 60 days following the Effective
Date.  The Collateral Agent agrees with each Grantor that the Collateral Agent
shall not give any such instructions pursuant to any Account Control Agreement,
unless an Event of Default has occurred and is continuing.  No Grantor shall
grant control of any Deposit Account to any Person other than the Collateral
Agent.
 
(g)      Investment Property.  If any Securities, other than any Pledged Equity
issued by a Grantor or any other Subsidiary of Holdings and pledged pursuant to
ARTICLE II, whether certificated or uncertificated, or other Investment Property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary, such Grantor shall immediately notify the
Collateral Agent thereof and, at the Collateral Agent’s request, pursuant to an
Account Control Agreement, either (i) cause such Securities Intermediary to
agree to comply with entitlement orders or other instructions from the
Collateral Agent to such Securities Intermediary as to such Securities or other
Investment Property, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets or other Investment Property
held through a Securities Intermediary, arrange for the Collateral Agent to
become the Entitlement Holder with respect to such Investment Property, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw or otherwise deal with such Investment Property;
provided, that such Account Control Agreements shall not be required for
Securities in an amount, together with the Deposit Accounts described in Section
4.01(f)(ii), not to exceed the limitations set forth in Section
4.01(f)(ii).  The Collateral Agent agrees with each of the Grantors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or Securities Intermediary pursuant to any Account
Control Agreement, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.
 
 
26

--------------------------------------------------------------------------------

 
 
(h)      Electronic Chattel Paper and Transferable Records.  If any Grantor at
any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” (to the extent the value of such Electronic Chattel Paper
or “transferable record” held by such Grantor exceeds $250,000 individually), as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Collateral Agent agrees with
such Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing.
 
(i)      Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary
under a letter of credit now or hereafter issued in favor of such Grantor (if
such Letter of Credit (i) has a face value in excess of $1,000,000 and (ii) is
not a Supporting Obligation), such Grantor or the Borrower, on behalf of such
Grantor, shall promptly notify the Collateral Agent thereof and, at the written
request and option of the Collateral Agent, such Grantor shall, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit with the Collateral Agent agreeing that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.
 
(j)      Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim that it intends to pursue, the Grantor, by
itself or through Holdings, shall promptly notify the Collateral Agent thereof.
 
(k)      Equipment and Inventory Locations.  If requested by the Collateral
Agent, each Grantor shall, at its own expense, use commercially reasonable
efforts to cause any landlord, bailee, warehouseman or processor with control
over or with possession of any Equipment (including Fixtures) and Inventory of
such Grantor located in the United States with a book value in excess of
$1,000,000 or any landlord of a leased location in the United States where such
Grantor primarily maintains its books and records with respect to the Collateral
to enter into a Waiver Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 4.02.       Representations and Warranties.
 
(a)      Validity of Security Interest.  The Security Interest granted by each
Grantor constitutes (i) a legal and valid security interest in the Collateral of
such Grantor securing the payment and performance of each of the Secured
Obligations, (ii) subject to the filings described in Section 4.01(a), a
perfected security interest in the Collateral (other than as provided in such
Section) in which a security interest may be perfected under Article 9 of the
UCC by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC in such jurisdictions and (iii)
a legal and valid security interest in the Collateral consisting of Intellectual
Property and, subject to the filings described in Section 4.01(d), a perfected
security interest in the Collateral in which a security interest may be
perfected by the recording of the IP Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three-month period (commencing as of the Effective Date)
pursuant to 35 U.S.C.  § 261 or 15 U.S.C § 1060 or the one-month period
(commencing as of the Effective Date) pursuant to 17 U.S.C.  § 205.  The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Permitted Liens.
 
(b)      Other Financing Statements.  The Collateral is owned by the Grantors
free and clear of any Lien, other than Permitted Liens.  None of the Grantors
has filed or consented to the filing of (i) any financing statement or analogous
document under the UCC or any other applicable Laws covering any Collateral,
other than in respect of Permitted Liens, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.
 
ARTICLE V
 
COVENANTS
 
Each Grantor covenants and agrees with the Collateral Agent that until the
Discharge of each of the Secured Obligations, each Grantor will comply with the
following:
 
Section 5.01.        Perfection of Security Interests.
 
(a)      Change of Name.  Each Grantor agrees to provide at least 30 days’ prior
written notice to the Collateral Agent of any change (i) in its legal name, (ii)
in its identity or type of organization or corporate structure, (iii) in its
Federal Taxpayer Identification Number or organizational identification number
or (iv) in its jurisdiction of organization.  Each Grantor agrees to promptly
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence, to the
extent applicable.  Each Grantor agrees not to effect or permit any change
referred to in the first sentence of this paragraph (a) unless all filings have
been made under the applicable UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral subject to Permitted Liens and except as provided in Section 4.01.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)      Maintenance of Records.  Each Grantor agrees to maintain, at its own
cost and expense, such complete and accurate records with respect to the
Collateral owned by it in accordance with reasonably prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, and, at such time or times as the Collateral Agent may
reasonably request in respect of any material portion of any Collateral, to
prepare and deliver to the Collateral Agent a schedule or schedules in form and
detail reasonably satisfactory to the Collateral Agent showing the identity,
amount and location of any and all Collateral specified in any such request.
 
(c)      Security Agreement Supplements.  Upon (i) delivery of a Compliance
Certificate in accordance with the Revolving Credit Agreement and/or (ii) the
execution and delivery of any Joinder Agreement pursuant to Section 6.12 of
either Secured Agreement, the Borrower and, if applicable, the Grantor party to
such Joinder Agreement, shall execute and deliver to the Collateral Agent a
Security Agreement Supplement updating the Schedules hereto, if applicable.
 
(d)      Further Assurances.  Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to all
material Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in all material Collateral and the priority thereof against
any Lien not expressly permitted to be prior to the Security Interest pursuant
to Section 7.01 of each Secured Agreement.
 
(e)      Preserving Security Interest.  Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.
 
(f)      Insurance.  The Grantors, at their own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 6.07 of each
Secured Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of any Grantor hereunder or any Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 5.01(f), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.
 
 
29

--------------------------------------------------------------------------------

 
 
(g)      Inspection Rights.  Without in any way limiting or expanding the rights
of any Secured Party or the Collateral Agent pursuant to Section 6.10 of each
Secured Agreement, the Collateral Agent and such Persons as the Collateral Agent
may reasonably designate shall have the right, at the Grantors’ cost and
expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, at reasonable times and intervals during normal business
hours upon reasonable advance notice to the respective Grantor, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral; provided, that so long as no Event of Default has occurred
and is continuing, such inspections pursuant to this Section 5.01(g) shall be
limited to two times per year.  Subject to Section 11.07 of each Secured
Agreement, the Collateral Agent shall have the right to share any information it
gains from such inspection or verification with any Secured Party.
 
(h)      Payment of Taxes.  At its option, the Collateral Agent may discharge
past due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral (other than
Permitted Liens), and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by each Secured
Agreement or this Agreement, and the Grantors agree to reimburse the Collateral
Agent on demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization and shall be additional
Secured Obligations secured hereby; provided, however, that nothing in this
Section 5.01(h) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
 
(i)      Equipment and Inventory.  Each Grantor hereby agrees that it shall keep
all the Equipment and Inventory (other than (i) Inventory sold in the ordinary
course of business and (ii) Equipment and Inventory located outside the United
States of America) at the locations set forth on Schedule 10 unless such Grantor
has given at least 10 days’ notice to the Collateral Agent of another location.
 
(j)      Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.
 
 
30

--------------------------------------------------------------------------------

 
 
(i)      Except as could not reasonably be expected to have a Material Adverse
Effect, and subject to each Grantor’s reasonable business judgment and any
Disposition of IP Rights permitted under Section 7.05(h) of each Secured
Agreement, each Grantor agrees that it will not do any act, or omit to do any
act, whereby any Patent that is material to the conduct of such Grantor’s
business may become invalidated or dedicated to the public, other than the
expiration of such Patent at the end of its natural term.
 
(ii)      Except as could not reasonably be expected to have a Material Adverse
Effect, and subject to each Grantor’s reasonable business judgment and any
Disposition of IP Rights permitted under Section 7.05(h) of each Secured
Agreement, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse.
 
(iii)     Except to the extent failure to act could not reasonably be expected
to have a Material Adverse Effect, and subject to each Grantor’s reasonable
business judgment and any Disposition of IP Rights permitted under
Section 7.05(h) of each Secured Agreement, each Grantor will take reasonable and
necessary steps that are consistent with the customary practice in any
proceeding before the United States Patent and Trademark Office (and any foreign
equivalent of the foregoing where applicable) to maintain and pursue each
material application relating to Patents and Trademarks material to each
Grantor’s business (and to obtain the relevant grant or registration) and to
maintain each such issued Patent and each such Trademark registration that is
material to the conduct of any Grantor’s business, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if appropriate in Grantor’s reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings, as applicable against third parties.
 
(iv)    Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Property) after the Effective
Date, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the Effective Date, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto and (ii) any such
After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement.  Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent, acting upon the instruction of the Applicable Authorized
Representative), the relevant Grantor shall sign and deliver to the Collateral
Agent an intellectual property security agreement (in a form reasonably
acceptable to Collateral Agent) with respect to all applicable United States
federally registered (or application for United States federally registered),
and any foreign equivalent of the foregoing where applicable, After-Acquired
Intellectual Property owned by it as of the last day of applicable calendar
year, to the extent that such Intellectual Property becomes part of the
Collateral and to the extent that it is not covered by any previous intellectual
property security agreement so signed and delivered by it.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
REMEDIES; RIGHTS UPON DEFAULT
 
Section 6.01.        Remedies upon Default.
 
(a)      Delivery of Collateral; Other Actions.  Upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver all or
any item of Collateral to the Collateral Agent on demand, and it is agreed that
upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (i) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral and without liability for trespass to enter any premises where
the Collateral may be located for the purpose of taking possession of or
removing the Collateral; (ii) enforce compliance with and take any and all
action with respect to the Pledged Collateral and other Collateral to the
fullest extent as though the Collateral Agent were the absolute owner thereof,
including the right to receive distributions and other payments with respect to
the Pledged Collateral and the other Collateral; and (iii) generally with
respect to all Collateral, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable Law.  Without
limiting the generality of the foregoing, each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of Law or statute
now existing or hereafter enacted.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)      Sale of Collateral.  The Collateral Agent shall give the Borrower 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section 6.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full in cash.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 6.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the UCC or
its equivalent in other jurisdictions.
 
(c)      Third-Party Consent.  Notwithstanding anything to the contrary
contained in this Agreement, if any enforceable term of any promissory note,
contract, agreement, permit, lease, license (including any License) or other
General Intangible included as a part of the Collateral requires the consent of
the Person obligated on such promissory note or any Person (other than the
applicable Grantor) obligated on such lease, contract or agreement, or which has
issued such permit or license or other General Intangible (i) for the creation,
attachment or perfection of the Lien of this Agreement in such Collateral or
(ii) for the assignment or transfer thereof or the creation, attachment or
perfection of such Lien not to give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or other remedy
thereunder, then the receipt of any such necessary consent shall be a condition
to any exercise of remedies against such Collateral under this Section 6.01 (but
not to the creation, attachment or perfection of the Lien of this Agreement as
provided herein).
 
Section 6.02.    Application of Proceeds.  Subject to the provisions of the
applicable Secured Agreement, all cash proceeds received by the Collateral Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral of any Grantor may, in the discretion of the Collateral
Agent, be held, to the extent permitted under applicable Law, by the Collateral
Agent as additional collateral security for all or any part of the Secured
Obligations under the applicable Secured Agreement, and/or then or at any time
thereafter shall be applied (after payment of any amounts payable to the
Collateral Agent pursuant to Section 11.04 of each Secured Agreement and Section
6.05 hereof) in whole or in part by the Collateral Agent to the payment in full
of the Secured Obligation of each Series on a ratable basis in accordance with
the applicable amounts thereof, to be applied by the applicable Authorized
Representative in accordance with the terms of the applicable Secured
Agreement.  Any surplus of such cash or cash proceeds of any Grantor held by the
Collateral Agent and remaining after the Discharge of each of the Secured
Obligations shall be paid over to such Grantor or to whomsoever may be lawfully
entitled to receive such surplus.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 6.03.     Grant of License to Use Intellectual Property.  Subject to the
provisions of each Secured Agreement and the terms of any Licenses or other
similar agreements with third parties that have been or may be entered into by
any Grantor, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent an irrevocable, nonexclusive license for the term
of this Agreement (exercisable without payment of royalty or other compensation
to the Grantors) to use, license or sublicense any Intellectual Property now
owned or hereafter acquired by such Grantor, wherever the same may be located,
and including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
only upon the occurrence and during the continuation of an Event of Default, and
shall be granted only to the extent such grant does not result in the breach of
any legally effective provision of any license or similar agreement with a third
party (provided that such third party license or similar agreement was not
entered into in contemplation of such grant), and subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.
 
Section 6.04.      Securities Act, etc.  In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or any Investment Property permitted
hereunder.  Each Grantor understands that compliance with the Federal Securities
Laws might very strictly limit the course of conduct of the Collateral Agent if
the Collateral Agent were to attempt to dispose of all or any part of the
Pledged Collateral or any Investment Property, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral or any Investment Property could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral or any
Investment Property under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect.  Each Grantor recognizes that in
light of such restrictions and limitations the Collateral Agent may, with
respect to any sale of the Pledged Collateral or any Investment Property, limit
the purchasers to those who will agree, among other things, to acquire such
Pledged Collateral or any such Investment Property for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, when exercising remedies on behalf of the
Secured Parties after an Event of Default has occurred and is continuing, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or Investment Property or part
thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such
sale.  Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral or Investment Property at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 6.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 6.05.      Expenses; Indemnification.
 
(a)      Expenses.  Without duplication of the provisions of each Secured
Agreement, the Grantors hereby jointly and severally agree to pay (i) all
reasonable out-of-pocket expenses incurred by the Collateral Agent, Arrangers
and their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Collateral Agent and Arrangers), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Collateral Agent, Arrangers or any Secured Party
(including the fees, charges and disbursements of one common counsel for the
Collateral Agent, Arrangers or any Secured Party; provided, that the Collateral
Agent and each Arranger or Secured Party will have the right to retain separate
counsel to represent the Collateral Agent or such Arranger or Secured Party if
and to the extent the representation of two or more of the Arrangers, Secured
Parties or the Collateral Agent by the same counsel would be inappropriate due
to actual or potential differing interests between them), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including, without limitation, the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral.
 
(b)      Indemnity.  Grantor hereby agrees to jointly and severally indemnify
the Collateral Agent (and any sub-agent thereof), each Secured Party and its
Affiliates and their respective officers, partners, directors, trustees,
employees, shareholders, advisors, controlling Persons, counsel,
representatives, agents and attorneys-in-fact of the Collateral Agent and each
Secured Party and each of their heirs, successors and assigns (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF THE COLLATERAL AGENT; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such Indemnified Liabilities
arise solely from the gross negligence, bad faith or willful misconduct of that
Indemnitee as determined by a court of competent jurisdiction in a final,
nonappealable order or a settlement tantamount thereto.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)      Survival.  The obligations and agreements of the Grantors in this
Section 6.05 shall survive the Discharge of the Secured Obligations.
 
ARTICLE VII
 
INTERCREDITOR MATTERS
 
Section 7.01.      Priority of Claims.
 
 
(a)       Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Secured Obligations
granted on the Collateral and notwithstanding any provision of the UCC, or any
other applicable law or either Secured Agreement or any defect or deficiencies
in the Liens securing the Secured Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 7.01(b)), each
Secured Party hereby agrees that the Liens securing each Series of Secured
Obligations on any Collateral shall be of equal priority.
 
     (b)      It is acknowledged that the Secured Obligations of any Series may,
subject to the limitations set forth in each then extant Secured Agreement, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 7.01(a), Section 6.02
or the provisions of this Agreement defining the relative rights of the Secured
Parties of any Series.
 
Section 7.02.      Actions with Respect to Collateral.
 
(a)       The Secured Parties, through their Authorized Representatives and as a
condition of accepting the benefits of the security interests granted herein,
agree that (i) only the Collateral Agent shall act or refrain from acting with
respect to the Collateral, and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Collateral from any Non-Controlling Authorized
Representative (or any other Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
Secured Party (other than the Applicable Authorized Representative) shall or
shall instruct the Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Collateral, whether under any
Security Document, applicable law or otherwise, it being agreed that only the
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative and in accordance with the applicable Security Documents, shall
be entitled to take any such actions or exercise any such remedies with respect
to Collateral.  Notwithstanding the equal priority of the Liens, the Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Collateral as if such Applicable Authorized Representative had
a senior Lien on such Collateral.  No Non-Controlling Authorized Representative
or Non-Controlling Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent or Applicable
Authorized Representative or any other exercise by the Collateral Agent or
Applicable Authorized Representative of any rights and remedies relating to the
Collateral, or to cause the Collateral Agent to do so.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)       Each of the Authorized Representatives agrees that it will not accept
any Lien on any Collateral for the benefit of any Series of Secured Obligations
(other than funds deposited for the discharge or defeasance of any Secured
Agreement and funds deposited to cash collateralize letters of credit) other
than pursuant to the Security Documents, and upon executing this Agreement, each
Authorized Representative and the Series of Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other Security Documents applicable to it.
 
(c)       Each of the Secured Parties agrees that (i) it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any proceeding under any Debtor Relief Law), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Collateral Agent or any
Authorized Representative to enforce this Agreement and that (ii) if,
notwithstanding clause (c), such Secured Party shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any such
Collateral, pursuant to any Security Document or by the exercise of any rights
available to it under applicable law or in any proceeding under any Debtor
Relief Law or through any other exercise of remedies at any time prior to the
Discharge of each of the Secured Obligations, then it shall hold such
Collateral, proceeds or payment in trust for the other Secured Parties and
promptly transfer such Collateral, proceeds or payment, as the case may be, to
the Collateral Agent, to be distributed in accordance with the provisions of
Section 6.02 hereof.
 
Section 7.03.     Reinstatement.  In the event that any of the Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be fully applicable thereto until all
such Secured Obligations shall again have been paid in full in cash.
 
Section 7.04.     Insurance.  As between the Secured Parties, the Collateral
Agent, acting at the direction of the Applicable Authorized Representative,
shall have the right to adjust or settle any insurance policy or claim covering
or constituting Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding affecting the
Collateral.
 
Section 7.05.     Refinancings.  The Secured Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Agreement) of any Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 7.06.     Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
 
(a)       The Collateral Agent agrees to hold any Collateral constituting
Possessory Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for the benefit of each
other Secured Party and any assignee solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 7.06.  Pending delivery to the Collateral Agent, each other
Authorized Representative agrees to hold any Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other Secured Party and any assignee, solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable Security Documents, in each case, subject to the
terms and conditions of this Section 7.06.
 
(b)       The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 7.06 shall be limited solely to
holding any Collateral constituting Possessory Collateral as gratuitous bailee
for the benefit of each other Secured Party for purposes of perfecting the Lien
held by such Secured Parties therein.
 
Section 7.07.     Existence and Amount of Liens and Secured
Obligations.  Whenever the Collateral Agent or any Authorized Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Secured Obligations of any Series, or the Collateral subject to any Lien
securing the Secured Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided that if an Authorized Representative
shall fail or refuse reasonably promptly to provide the requested information,
the requesting Collateral Agent or Authorized Representative shall be entitled
to make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrower.  The Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any Secured Party or any other person as a result of
such determination.
 
Section 7.08.     Provisions Solely to Define Relative Rights.  The provisions
of this Article VII are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another.  None of the
Borrower, any other Grantor or any other creditor thereof shall have any rights
or obligations under this Article VII.
 
 
Section 7.09.     Acknowledgement.  As of the Effective Date, the Applicable
Authorized Representative shall be the Term Loan Authorized Representative.
 
 
38

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
COLLATERAL AGENT
 
 
Section 8.01.     Appointment and Authority.
 
(a)       Each Authorized Representative on behalf of itself and of the Secured
Parties represented by it hereby appoints Barclays Bank PLC to act on its behalf
as the Collateral Agent hereunder and under each of the other Security Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, including for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Grantor to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 8.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Applicable Authorized
Representative, shall be entitled to the benefits of all provisions of this
Article VII (as though such co-agents, sub-agents and attorneys-in-fact were the
“Collateral Agent” or “Administrative Agent” under the Security Documents) as if
set forth in full herein with respect thereto.
 
(b)       Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the Secured Parties, to
sell, transfer or otherwise dispose of or deal with any Collateral as provided
herein and in the Security Documents, without regard to any rights to which the
holders of the Secured Obligations of the applicable Series would otherwise be
entitled as a result of such Secured Obligations.  Without limiting the
foregoing, each Non-Controlling Secured Party agrees that none of the Collateral
Agent, the Applicable Authorized Representative or any other Secured Party shall
have any duty or obligation first to marshal or realize upon any type of
Collateral (or any other Collateral securing any of the Secured Obligations), or
to sell, dispose of or otherwise liquidate all or any portion of such Collateral
(or any other Collateral securing any Secured Obligations), in any manner that
would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation.
 
(c)       Each of the Secured Parties waives any claim it may now or hereafter
have against the Collateral Agent or the Authorized Representative of any other
Series of Secured Obligations or any other Secured Party of any other Series
arising out of any actions which the Collateral Agent, any Authorized
Representative or any Secured Party takes or omits to take (including, actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the Security Documents or any other agreement related thereto or to the
collection of the Secured Obligations or the valuation, use, protection or
release of any security for the Secured Obligations.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.02.     Rights as a Secured Party.  The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party under any Series of Secured Obligations that it holds as any
other Secured Party of such Series and may exercise the same as though it were
not the Collateral Agent and the term “Secured Party” or “Secured Parties” or
(as applicable), “Term Loan Secured Party”, “Term Loan Secured Parties”,
“Revolving Secured Party” or “Revolving Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Collateral Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to any other Secured Party.
 
Section 8.03.     Exculpatory Provisions.
 
(a)       The Collateral Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Security Documents.  Without
limiting the generality of the foregoing, the Collateral Agent:
 
(i)        shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;
 
(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Security Documents that the Collateral Agent
is required to exercise as directed in writing by the Applicable Authorized
Representative; provided that the Collateral Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Collateral Agent to liability or that is contrary to any Security Document or
applicable law;
 
(iii)      shall not, except as expressly set forth herein and in the other
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;
 
(iv)      shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Applicable Authorized Representative, (ii)
in the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is permitted by the terms of this Agreement.  The Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of Secured Obligations unless and until notice describing such Event of Default
is given to the Collateral Agent by the Authorized Representative of such
Secured Obligations or the Borrower; and
 
 
40

--------------------------------------------------------------------------------

 
 
(v)       shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any event or condition that constitutes an Event of
Default, or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Security Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral for any Series of Secured Obligations, or (vi) the
satisfaction of any condition set forth in any Secured Agreement, other than to
confirm receipt of items expressly required to be delivered to the Collateral
Agent.
 
 
Section 8.04.     Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Collateral Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
Section 8.05.     Delegation of Duties.  The Collateral Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Security Document by or through any one or more sub-agents appointed by
the Collateral Agent.  The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates.  The exculpatory provisions of this Article shall apply
to any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.
 
 
Section 8.06.     Resignation and Removal of Collateral Agent.  Subject to the
appointment of a successor as and to the extent set forth herein, (i) the
Applicable Authorized Representative may by notice to the Collateral Agent, each
other Authorized Representative and the Borrower and upon obtaining the prior
consent of the Term Loan Authorized Representative and the Revolving Authorized
Representative remove the Collateral Agent and (ii) the Collateral Agent may at
any time give notice of its resignation as Collateral Agent under this Agreement
and the other Security Documents to each Authorized Representative and the
Borrower.  Upon receipt of any such notice of removal or resignation, the
Applicable Authorized Representative shall have the right, upon obtaining the
written consent of the Borrower (which consent shall not be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Applicable
Authorized Representative and shall have accepted such appointment within 30
days after such notice of removal or after the retiring Collateral Agent gives
notice of its resignation, then the retiring Collateral Agent may, on behalf of
the Secured Parties, appoint a successor Collateral Agent meeting the
qualifications set forth above; provided that if the Collateral Agent shall
notify the Borrower and each Authorized Representative that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Security Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Secured Parties under any of the
Security Documents, the retiring Collateral Agent shall continue to hold such
collateral security solely for purposes of maintaining the perfection of the
security interests of the Secured Parties therein until such time as a successor
Collateral Agent is appointed but with no obligation to take any further action
at the request of the Applicable Authorized Representative or any other Secured
Parties) and (b) all payments, communications and determinations provided to be
made by, to or through the Collateral Agent shall instead be made by or to each
Authorized Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as provided for above in
this Section 8.06.  Upon the acceptance of a successor’s appointment as
Collateral Agent hereunder and under the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Collateral Agent, and the retiring
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Security Documents (if not already discharged
therefrom as provided above in this Section 8.06).  After the retiring
Collateral Agent’s removal or resignation hereunder and under the other Security
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while the retiring Collateral Agent was acting as Collateral Agent.  Upon any
notice of removal or resignation of the Collateral Agent hereunder and under the
other Security Documents, the Borrower agrees to use commercially reasonable
efforts to transfer (and maintain the validity and priority of) the Liens in
favor of the retiring Collateral Agent under the Security Documents to the
successor Collateral Agent.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 8.07.     Non-Reliance on Collateral Agent and Other Secured
Parties.  Each Secured Party acknowledges that it has, independently and without
reliance upon the Collateral Agent, any Authorized Representative or any other
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Agreements to which
it is a party.  Each Secured Party also acknowledges that it will, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other Secured Party or any of their Affiliates and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Secured Agreements or any related agreement or any document
furnished hereunder or thereunder.
 
Section 8.08.     Collateral and Guaranty Matters.  Each of the Secured Parties
irrevocably authorizes the Collateral Agent, at its option and in its
discretion:
 
(a)       to release any Lien on any property granted to or held by the
Collateral Agent under any Security Document in accordance with Section 3.07 or
upon receipt of a written request from the Borrower stating that the releases of
such Lien is permitted by the terms of each then extant Secured Agreement;
 
 
42

--------------------------------------------------------------------------------

 
 
(b)       to release or subordinate any Grantor from its obligations under the
Security Documents upon receipt of a written request from the Borrower stating
that such release is permitted by the terms of each then extant Secured
Agreement.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01.     Notices.  All notices and other communications provided for
hereunder shall be made in accordance with Section 11.02 of the applicable
Secured Agreement (with any notice to any Grantor being delivered to such
Grantor in care of the Borrower).  All such notices and other communications
shall be deemed to be given or made at the times provided in Section 11.02 of
the applicable Secured Agreement.
 
Section 9.02.     Amendments, etc.; Additional Grantors; Successors and Assigns.
 
(a)      No amendment to or waiver of any provision of this Agreement nor
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral Agent
and by each Authorized Representative of any Series of Secured Obligations (with
the consent of the requisite number of Secured Parties specified in the
applicable Secured Agreement, if any), and with respect to any such amendment,
by the Grantors or Holdings and the Borrower on behalf of itself and the
Subsidiary Grantors, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.
 
(b)      Upon execution and delivery by the Collateral Agent and any Person of a
Joinder Agreement pursuant to Section 6.12 of either Secured Agreement, such
Person shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.  The execution and delivery of any such
Joinder Agreement shall not require the consent of any other Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.
 
(c)      Upon the delivery by the Borrower and any other Grantor of a Security
Agreement Supplement certifying supplements to the Schedules hereto in respect
of any Grantor, such schedule supplements shall be incorporated into and become
a part of and supplement the Schedules hereto and the Collateral Agent may
attach such schedule supplements to such Schedules, and each reference to the
Schedules shall mean and be a reference to such Schedules, as supplemented
pursuant to any such Security Agreement Supplement.  For the avoidance of doubt,
the delivery of any Security Agreement Supplement shall not effect any release
of the security interest granted by any Grantor hereunder unless and until such
release shall be effective pursuant to Section 3.07.
 
(d)      This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Collateral Agent
and each other Secured Party and their respective successors, transferees and
permitted assigns; provided, however, that no Grantor may assign its obligations
hereunder without the prior written consent of the Collateral Agent.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.03.     Survival of Agreement.  All covenants, agreements,
representations and warranties made by each Grantor in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement, each Secured Agreement or any other Loan Document
shall be considered to have been relied upon by the Secured Parties and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans or Credit Extensions regardless of any investigation made by any Secured
Party or on its behalf and notwithstanding that the Collateral Agent or any
Secured Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under each Secured
Agreement, and shall continue in full force and effect until the Discharge of
each of the Secured Obligations or any earlier release of such Grantor hereunder
pursuant to Section 3.07(b).
 
Section 9.04.     Collateral Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose, upon the occurrence and during the continuance of an Event of
Default, of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to ask for,
demand, sue for, collect, receive and give acquittance for any and all moneys
due or to become due under and by virtue of any Collateral, (d) to sign the name
of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (e) to send verifications of Accounts to any Account Debtor, (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral, (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral, (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent, and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct.
 
 
44

--------------------------------------------------------------------------------

 
 
Section 9.05.     Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Agreement shall become effective
when it shall have been executed by the Collateral Agent and when the Collateral
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 9.06.     Severability.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 9.07.     GOVERNING LAW; JURISDICTION; ETC.
 
(a)      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(b)      SUBMISSION TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE SECURED OBLIGATIONS,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE COLLATERAL AGENT
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
 
45

--------------------------------------------------------------------------------

 
 
(c)      WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d)      SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF EACH SECURED
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 9.08.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 9.09.     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
OR BY PRIOR OR CONTEMPORANEOUS WRITTEN AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
Section 9.10.     Mortgages.  In the event that any of the Collateral hereunder
is also subject to a valid and enforceable Lien under the terms of any Mortgage
and the terms of such Mortgage are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property covered by such Mortgage, and the terms of this Agreement shall be
controlling in the case of all other Collateral.
 
Section 9.11.     No Waiver; Remedies.  No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights, powers and remedies of the Collateral
Agent and the Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have.  Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent or any Secured Party may have had notice or
knowledge of such Default at the time.  No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
 
Section 9.12.     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
 [Signature pages to follow]
 
 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 

 
SPANSION INC., a Delaware corporation
                 
By:
/s/ Randy W. Furr       
Name: Randy W. Furr
      Title:   Executive Vice President and Chief Financial Officer          

 

 
SPANSION LLC, a Delaware limited liability company
                 
By:
/s/ Randy W. Furr      
Name: Randy W. Furr
     
Title:   Executive Vice President and Chief Financial Officer
         


 
SPANSION TECHNOLOGY LLC, a Delaware limited liability company
                 
By:
/s/ Randy W. Furr      
Name: Randy W. Furr
     
Title:   Chief Financial Officer
         

 

 
SPANSION INTERNATIONAL, INC., a Delaware corporation
                 
By:
/s/ Randy W. Furr      
Name: Randy W. Furr
     
Title:   Chief Financial Officer and Treasurer
         


 
SPANSION INTERNATIONAL TRADING, INC., a Delaware corporation
                 
By:
/s/ Tom Geren      
Name: Tom Geren
     
Title:   President, Vice President and Secretary
         

 
 
 
Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
as Collateral Agent and as Term Loan
 Authorized Representative
                 
By:
/s/ Christina Park      
Name: Christina Park
     
Title:   Managing Director
         



 
 

 
MORGAN STANLEY SENIOR
FUNDING, INC.,
as Revolving Authorized Representative
           
By:
/s/ Andrew W. Earls      
Name: Andrew W. Earls
     
Title:   Vice President
         


 
 
 
 
 
 
Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES TO
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[Redacted.]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBITS TO
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT




[See next page.]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to Amended and Restated
Pledge and Security Agreement
 
[FORM OF]
PERFECTION CERTIFICATE
 
Reference is hereby made to that certain Amended and Restated Pledge and
Security Agreement dated as of December 13, 2012 (the “Security Agreement”),
among Spansion LLC, a Delaware corporation (“Borrower”), Spansion Inc., a
Delaware corporation (“Holdings”), Spansion Technology LLC and the Guarantors
party thereto from time to time (collectively, the “Guarantors”), Barclays Bank,
PLC, as Collateral Agent (in such capacity, the “Collateral Agent”) and Term
Loan Authorized Representative (as defined therein) and Morgan Stanley Senior
Funding, Inc., as Revolving Authorized Representative (as defined
therein).  Capitalized terms used but not defined herein have the meanings
assigned in the Security Agreement.
 
As used herein, the term “Companies” means Holdings and each of its direct and
indirect U.S. Subsidiaries (including Borrower).
 
The undersigned hereby certify to the Collateral Agent as follows:
 
1.      Names.
 
(a)      The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company 1and the jurisdiction of formation of each Company.
 
(b)      Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.
 
(c)      Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by each Company, or any other business
or organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years.  Also set forth
in Schedule 1(c) is the information required by Section 1 of this certificate
for any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five
years.  Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.
 

--------------------------------------------------------------------------------

1 Only applies to South Dakota entities.
 
 
A-2

--------------------------------------------------------------------------------

 
 
2.      Current Locations.
 
(a)      The chief executive office of each Company is located at the address
set forth in Schedule 2(a) hereto.
 
(b)      Set forth in Schedule 2(b) are all locations where each Company
maintains any books or records relating to any Collateral.
 
(c)      Set forth in Schedule 2(c) hereto are all the locations where each
Company owns real property.
 
(d)      Set forth in Schedule 2(d) hereto are all t locations where each
Company leases property as the lessee.
 
(e)      Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment.
 
3.      Prior Locations.
 
(a)      Set forth in Schedule 3(a) is the information required by Schedule
2(a), Schedule 2(b) or Schedule 2(c) with respect to each location or place of
business previously maintained by each Company at any time during the past four
months.
 
(b)      Set forth in Schedule 3(b) is the information required by Schedule 2(d)
or Schedule 2(e) with respect to each other location at which, or other person
or entity with which, any of the Collateral consisting of inventory or equipment
has been previously held at any time during the past twelve months.
 
4.      Extraordinary Transactions.  Within the last five years, except for
those purchases, acquisitions in excess of $1,000,000 and other transactions
described on Schedule 4 attached hereto, all of the Collateral has been acquired
by each Company in the ordinary course of business.
 
5.      File Search Reports. Attached hereto as Schedule 5 is a true and
accurate summary of  file search reports from (A) the Uniform Commercial Code
filing offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral and (B) each filing officer in each
real estate recording office identified on Schedule 8 with respect to real
estate on which Collateral consisting of fixtures is or is to be located.  A
true copy of each financing statement, including judgment and tax liens,
bankruptcy and pending lawsuits or other filing identified in such file search
reports has been delivered to the Collateral Agent.
 
 
A-3

--------------------------------------------------------------------------------

 
 
6.      UCC Filings.  Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 7
hereof.
 
7.      Schedule of Filings.  Attached hereto as Schedule 7 is a schedule of (i)
the appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Pledged Collateral that may be
perfected by filing (as defined in the Security Agreement) granted to the
Collateral Agent pursuant to the Collateral Documents.  No other filings or
actions are required to create, preserve, protect and perfect the security
interests in the Pledged Collateral that may be perfected by filing granted to
the Collateral Agent pursuant to the Collateral Documents.
 
8.      Real Property.  Attached hereto (a) as Schedule 8(a) is a list of all
real property owned or leased by each Company noting Mortgaged Property as of
the Effective Date and filing offices for Mortgages as of the Effective Date and
(b) as Schedule 8(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 8(a).
 
9.      Termination Statements.  Attached hereto as Schedule 9(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 9(b) hereto with respect to each
Lien described therein.
 
10.    Stock Ownership and Other Equity Interests.  Attached hereto as Schedule
10(a) is a true and correct list of each of all of the authorized, and the
issued and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests.  Also set forth on
Schedule 10(b) is each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made.
 
11.    Instruments and Tangible Chattel Paper.  Attached hereto as Schedule 11
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company as of the Effective Date, including all intercompany notes between or
among any two or more Companies.
 
12.    Intellectual Property.
 
(a)      Attached hereto as Schedule 12(a) is a schedule setting forth all of
each Company’s Patents, Patent Licenses, Trademarks and Trademark Licenses (each
as defined in the Security Agreement) registered with the United States Patent
and Trademark Office, and all other U.S. Patents, Patent Licenses, Trademarks
and Trademark Licenses, including the name of the registered owner and the
registration number of each Patent, Patent License, Trademark and Trademark
License owned by each Company.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(b)      Attached hereto as Schedule 12(b) is a schedule setting forth all of
each Company’s United States Copyrights and Copyright Licenses (each as defined
in the Security Agreements), and all other U.S. Copyrights and Copyright
Licenses, including the name of the registered owner and the registration number
of each Copyright or Copyright License owned by each Company.
 
(c)      Attached hereto as Schedule 12(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office are
the filings necessary to preserve, protect and perfect the security interests in
the United States Trademarks, Trademark Licenses, Copyrights and Copyright
Licenses set forth on Schedule 12(a) and Schedule 12(b), including duly signed
copies of each of the Amended and Restated Trademark Security Agreement and the
Amended and Restated  Copyright Security Agreement, as applicable.
 
13.    Commercial Tort Claims.  Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company, including a brief description thereof.
 
14.    Deposit Accounts, Securities Accounts and Commodity Accounts.  Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account.
 
15.    Letter-of-Credit Rights.  Attached hereto as Schedule 15 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.
 
[The Remainder of this Page has been intentionally left blank]
 
 
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of __________, 2012.
 
 

 
SPANSION LLC
                 
By:
/s/ Randy W. Furr
     
Name:Randy W. Furr
     
Title:Executive Vice President and Chief Financial Officer
         

 

 
SPANSION INC
                 
By:
/s/ Randy W. Furr
     
Name:Randy W. Furr
     
Title:Executive Vice President and Chief Financial Officer
         

 

 
SPANSION TECHNOLOGY LLC
                 
By:
/s/ Randy W. Furr
     
Name:Randy W. Furr
     
Title:Executive Vice President and Chief Financial Officer
         


 
SPANSION INTERNATIONAL, INC.
                 
By:
Tom Geren
     
Name:Tom Geren
     
Title:President, Vice President and Secretary
         

 

 
SPANSION INTERNATIONAL TRADING, INC.
                 
By:
Tom Geren
     
Name:Tom Geren
     
Title:President, Vice President and Secretary
         

 
 
A-6

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Amended and Restated
Pledge and Security Agreement
 
[FORM OF]
SECURITY AGREEMENT SUPPLEMENT
 
This SECURITY AGREEMENT SUPPLEMENT, dated [______________] (this “Supplement”),
is delivered pursuant to the Amended and Restated Pledge and Security Agreement,
dated as of December 13, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”),
among SPANSION INC., a Delaware corporation (“Holdings”), SPANSION LLC, a
Delaware limited liability company (the “Borrower”), SPANSION TECHNOLOGY LLC,
Delaware limited liability company (“Spansion Technology”), each other
Subsidiary (such term and the other capitalized terms used and not defined in
this Supplement have the meanings assigned thereto in the Pledge and Security
Agreement) of Holdings from time to time party thereto (Holdings, Spansion
Technology, the Borrower and such Subsidiaries, each a “Grantor” and,
collectively, the “Grantors”), BARCLAYS BANK PLC, as collateral agent (the
“Collateral Agent”) for the Secured Parties, and the Authorized Representatives.
 
[WHEREAS, [NEW GRANTOR], a ________ ________ (the “Additional Grantor”), has
executed a Joinder Agreement pursuant to which it has become a party to the
applicable Guaranty and the Pledge and Security Agreement.]
 
[WHEREAS, this Security Agreement Supplement is delivered in accordance with
Section 6.12(a)(iii) of the applicable Secured Agreement.]
 
WHEREAS, each Grantor and the Collateral Agent have authorized Holdings to
supplement the scheduled information with respect to such Grantor set forth in
the Pledge and Security Agreement from time to time as required by the Pledge
and Security Agreement.
 
Holdings, on its own behalf and on behalf of each other Grantor [including the
Additional Grantor], hereby certifies to the Collateral Agent and each other
Secured Party that, as of the date hereof, each of the Schedules to the Pledge
and Security Agreement are hereby supplemented and amended by the additions set
forth on the schedules hereto; provided, that no such supplement or amendment
shall release or be deemed to release any security interest in any Collateral
granted to the Collateral Agent and the Secured Parties pursuant to the Pledge
and Security Agreement.
 
Holdings, on its own behalf and on behalf of each other Grantor [including the
Additional Grantor], hereby represents and warrants to the Collateral Agent and
the Secured Parties that, after updating the Schedules to the Pledge and
Security Agreement as provided on the schedules hereto, the representations and
warranties of the Grantors set forth in the Pledge and Security Agreement are
true and correct as of the date hereof.
 
 
B-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Supplement on and as
of the date first above written.
 

 
SPANSION INC., a Delaware corporation,
for itself and each other Grantor
                 
By:
        Name:        Title:           

 

 
[NAME OF ADDITIONAL GRANTOR],
a ________ [corporation]
               
 
By:
        Name:        Title:           


 
B-2

--------------------------------------------------------------------------------

 
 
Additions to Schedules
 
Schedule 1:  Subsidiary Grantors
 
Schedule 2:  Commercial Tort Claims
 
Schedule 3:  Place of Incorporation, etc.
 
Schedule 4:  Pledged Collateral
 
Schedule 5:  Locations of Equipment and Inventory
 
Schedule 6:  Trade Names, Division Names, etc.
 
Schedule 7:  Required Filings and Recordings; Existing Liens
 
Schedule 8:  Licenses and Material Contracts
 
Schedule 9:  Deposit Accounts and Security Accounts
 
Schedule 10:  Real and Leased Property
 
Schedule 11:  Intellectual Property
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
to Amended and Restated
Pledge and Security Agreement
 
[FORM OF]
ACKNOWLEDGMENT AND AGREEMENT
 
The undersigned hereby acknowledges notice of, and consents to the granting of a
security interest in favor of, BARCLAYS BANK PLC, as collateral agent (the
“Collateral Agent”) for certain financial institutions, pursuant to the Amended
and Restated Pledge and Security Agreement, dated as of December 13, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), among SPANSION, INC., a Delaware
corporation (“Holdings”), SPANSION LLC, a Delaware limited liability company
(the “Borrower”), SPANSION TECHNOLOGY LLC, a Delaware limited liability company
(“Spansion Technology”), each other Subsidiary (such term and the other
capitalized terms used and not defined in this Acknowledgement and Agreement
have the meanings assigned thereto in the Pledge and Security Agreement) of
Holdings from time to time party thereto (Holdings, Spansion Technology, the
Borrower and such Subsidiaries, each a “Grantor” and, collectively, the
“Grantors”), the Collateral Agent and the Authorized Representatives, and hereby
agrees with the Collateral Agent that, upon the receipt of a written notice from
the Collateral Agent that it is exercising its rights under the [________]
Agreement, dated [________] (the “Material Contract”):
 
The undersigned will make all payments to be made by it under or in connection
with the Material Contract directly to the Collateral Agent or as otherwise
specified by the Collateral Agent. All such payments shall be made by the
undersigned irrespective of, and without deduction for, any counterclaim,
defense, recoupment or setoff and shall be final, and the undersigned will not
seek to recover from the Collateral Agent or any person it is acting on behalf
of for any reason any such payment once made.
 
(a)           The Collateral Agent shall be entitled to exercise any and all
rights and remedies of the Grantors under the Material Contract in accordance
with the terms of the Pledge and Security Agreement, and the undersigned shall
comply in all respects with such exercise.
(b)           The undersigned will not, without the prior written consent of the
Collateral Agent, cancel or terminate the Material Contract or consent to or
accept any cancellation or termination thereof (whether as a result of a
bankruptcy or insolvency proceeding in respect of the Grantors, or otherwise).
(c)           The Collateral Agent shall have no obligation or liability to
perform any of the obligations or duties of any Grantor under the Material
Contract.
This Acknowledgment and Agreement shall be binding upon the undersigned and its
successors and assigns, and shall inure to the benefit of the Collateral Agent
and its successors, transferees and assigns.  THIS ACKNOWLEDGMENT AND AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.
 
 
C-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Acknowledgement and
Agreement as of the date set opposite its name below.
 

Dated: [____________________]
[NAME OF OBLIGEE]
           
By:
       
Name:
     
Title:
         

 
 
 
C-2

--------------------------------------------------------------------------------

 


EXHIBIT D
to Amended and Restated
Pledge and Security Agreement
 
[FORM OF]
WAIVER AGREEMENT
 
This WAIVER AGREEMENT, dated as of ________ (this “Agreement”), among
[________], a [________] (the “Lessee”), and BARCLAYS BANK PLC, as collateral
agent (the “Collateral Agent”), for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below), and [NAME OF OWNER] (“Owner”).
 
RECITALS
 
WHEREAS, pursuant to an Amended and Restated Pledge and Security Agreement,
dated as of December 13, 2012 (as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Pledge and
Security Agreement”), among the Lessee, the Collateral Agent and certain other
persons from time to time party thereto, and in order to obtain the benefits
referred to therein, the Lessee has granted to the Collateral Agent a first
priority security interest in substantially all of Lessee’s property, including
without limitation, all its equipment, inventory, furniture and trade fixtures
(such as equipment bolted to floors), and all proceeds thereof, but excluding
building fixtures (such as plumbing, lighting and HVAC systems) (collectively,
the “Collateral”);
 
WHEREAS, the Owner is the owner of the premises at [Address of Premises] (the
“Premises”) and has leased the Premises to the Lessee pursuant to that certain
[lease dated as of ________, ____, as amended by Amendment dated as of ________,
___] (as so amended, the “Lease”), [each] between the Owner and the Lessee; and
 
WHEREAS, the lessee has agreed with the Collateral Agent to maintain the
Collateral on the Premises subject to the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Lessee, the Collateral Agent and the Owner
agree as follows:
 
1.        The Owner hereby waives any and all liens, claims, demands, rights and
security interests which the Owner now has or may hereafter acquire with respect
to any or all of the Collateral that may from time to time be located at the
Premises (regardless of the means in which the Collateral is installed or
affixed to the Premises or whether the Collateral is a “fixture” within the
meaning of the then applicable Uniform Commercial Code or other applicable law).
The Owner agrees that the Collateral shall not form a part of the Premises
regardless of how it is installed, affixed or located on the Premises.
 
 
D-1

--------------------------------------------------------------------------------

 
 
2.        The Lease is in full force and effect and to the best of the Owner’s
knowledge, the Owner is not aware of any existing defaults of the Lessee under
the Lease. The Owner agrees to send to the Collateral Agent at any time prior to
the date on which the Collateral Agent delivers written notice to the Owner that
the Discharge of the Secured Obligations (as defined in the Pledge and Security
Agreement) for the Lessee has occurred, at its address specified pursuant to
Section 11 a copy of any notice of default or other notice to take possession of
the Premises, as and when sent to the Lessee. If the Owner intends to terminate
the Lease or otherwise exercise its right to require the Lessee to surrender the
Premises or to remove the Collateral from the Premises, the Owner will give the
Collateral Agent and the Lessee 30 days’ prior written notice thereof (each an
“Owner Notice”). The Collateral Agent shall have the right to cure any default
or breach under the Lease, the exercise of which shall be at the sole option of
the Collateral Agent.
 
3.        (a)           If an Event of Default has occurred under the Loan
Documents referred to in the Pledge and Security Agreement, the Collateral Agent
may deliver written notice thereof to the Owner and the Lessee (each a “Secured
Party Notice”). If a Secured Party Notice has been delivered to the Owner not
later than 30 days after the date of any Owner Notice has been delivered to the
Collateral Agent, the Owner will permit the Collateral to remain on the Premises
during the period ending 120 days after (i) the earlier of (A) 30 days after the
date such Owner Notice has been delivered to the Collateral Agent and (B) the
date of such Secured Party Notice or (ii) if later, the last day of any cure
period in respect of any default under the Lease referred to in any applicable
Owner Notice (such 120 day period, the “Activation Period”); provided, however,
that for any portion of the Activation Period that the Collateral Agent uses the
Premises, the Collateral Agent (1) pays (or causes to be paid) the rental
payments, or, in the case where the Lease has terminated, the rental payments
that would have become due under the Lease for such period if the Lease had not
been terminated, and (2) provides and retains (or causes to be provided and
retained) the liability and property insurance coverage and pays (or causes to
be paid) utilities required, or which would have been required if the Lease had
not been terminated, under the Lease.
 
(a)       Prior to the expiry of the Activation Period:
 
(i)        the Owner will use commercially reasonable efforts to cooperate with
the Collateral Agent in its efforts to assemble all of the Collateral located on
the Premises and shall not hinder the Collateral Agent’s actions in enforcing
its liens on the Collateral; and
 
(ii)       the Collateral Agent, its representatives or invitees may enter upon
the Premises at reasonable times, for the purpose of removing, repossessing,
inspecting, appraising, maintaining, preparing for sale, repairing, leasing,
selling (including by public auction or private sale) or severing the
Collateral; provided, however, that the Collateral Agent repairs (or causes to
be repaired) any and all physical damage to the Premises caused by such removal.
 
(b)       The Collateral Agent may exercise its rights with respect to the
Collateral as provided in this Agreement without assuming the Lease and the
obligations contained therein or incurring any liability to the Owner, except as
provided in this Agreement.
 
4.        Unless the Lease shall have been terminated in accordance with
Sections 2 and 3 hereof, this Agreement shall remain in full force and effect
until the Collateral Agent has delivered a written notice to the Owner and the
Lessee confirming that the Pledge and Security Agreement has been terminated.
 
 
D-2

--------------------------------------------------------------------------------

 
 
5.        (a)           The Owner will not be liable to the Lessee or the
Collateral Agent for any expense, claim, loss, damage or cost (“Damages”)
arising out of or relating to its performance under this Agreement other than
those Damages which result directly from its acts or omissions constituting
gross negligence or willful misconduct.
 
(a)       The Owner will be excused from failing to act or delay in acting, and
no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of the Owner, if such failure or delay is
caused by circumstances beyond Owner’s reasonable control, including but not
limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, terrorist attack, riot, theft, flood, earthquake or other natural
disaster, breakdown of public or private or common carrier communications or
transmission facilities, equipment failure, or act, negligence or default of the
Lessee or the Collateral Agent.
 
(b)       Except with respect to obligations and duties expressly provided in
this Agreement, this Agreement shall not impose or create any obligations or
duties upon the Owner that are greater than or in addition to those provided in
the Lease.
 
(c)       The Owner may act upon any instrument or other writing believed by it
in good faith to be genuine and to have been signed or presented by a person
purporting to be an authorized officer of the Lessee or the Collateral Agent, as
the case may be.
 
(d)       If in doubt as to its duties and responsibilities hereunder, the Owner
may consult with counsel of its choice and shall be protected in any action
taken or omitted to be taken in connection with the advice or opinion of such
counsel.
 
6.        The Lessee shall indemnify the Owner against, and hold it harmless
from, any and all liabilities, claims, costs, expenses and damages of any nature
(including but not limited to reasonable attorneys’ fees and expenses incurred
in enforcing this Agreement) in any way arising out of or relating to disputes
or legal actions concerning this Agreement. This section does not apply to any
liabilities, claims, costs, expenses or damages attributable to the gross
negligence or intentional misconduct of Owner. Lessee’s obligations under this
section shall survive termination of this Agreement.
 
7.        The Lessee agrees to pay Owner, upon receipt of Owner’s invoice, all
reasonable costs, expenses and reasonable attorneys’ fees incurred by Owner in
the preparation of this Agreement.
 
8.        The Lessee represents and warrants that: (a) this Agreement
constitutes its duly authorized, legal, valid, binding and enforceable
obligation; (b) the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereunder will not (i) constitute
or result in a breach of its certificate or articles of incorporation, by-laws,
limited liability company agreement or partnership agreement, as applicable, or
the provisions of any material contract to which it is a party or by which it is
bound or (ii) result in the violation of any law, regulation, judgment, decree
or governmental order applicable to it; (c) all approvals and authorizations
required to permit the execution, delivery, performance and consummation of this
Agreement and the transactions contemplated hereunder have been obtained; and
(d) it has not assigned or granted a security interest in any Collateral, except
to the Collateral Agent as contemplated by this Agreement.
 
 
D-3

--------------------------------------------------------------------------------

 
 
9.        This Agreement may be amended only by a writing signed by the Lessee,
the Collateral Agent and Owner.
 
10.      This Agreement may be executed in counterparts; all such counterparts
shall constitute but one and the same agreement.
 
11.      Any written notice or other written communication to be given to each
party under this Agreement shall be addressed to the person at the address set
forth on the signature page of this Agreement or to such other person or address
as a party may specify in writing. Except as otherwise expressly provided
herein, any such notice shall be effective upon receipt.
 
12.      This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement. This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
 
13.       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns, inure to the benefit
of the Collateral Agent, the Owner and their respective successors and assigns
and, in the case of the Owner, SHALL BE DEEMED TO BE A COVENANT REMAINING WITH
THE PREMISES.
 
[Signature Page Follows.]
 
 
D-4

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.
 
[NAME OF LESSEE]
(“Lessee”)
 
Address for notices to the Lessee:
                           
By:
       
Name:
 
Attention:
 
Title:
 
Telephone:
     
Facsimile:



 
BARCLAYS BANK PLC,
as Collateral Agent
(“Collateral Agent”)
 
Address for notices to Collateral Agent:
                           
By:
       
Name:
 
Attention:
 
Title:
 
Telephone:
     
Facsimile:



 
[NAME OF OWNER]
(“Owner”)
 
Address for notices to Owner:
                           
By:
       
Name:
 
Attention:
 
Title:
 
Telephone:
     
Facsimile:




D-5